TABLE OF CONTENTS

Exhibit 10.1

 

***Confidential treatment has been requested as to certain portions of this
agreement. Such omitted confidential information has been designated by an
asterisk and has been filed separately with the Securities and Exchange
Commission pursuant to rule 406 under the Securities Act of 1933, as amended,
and the Commission’s rules and regulations promulgated under the Freedom of
Information Act, pursuant to a request for confidential treatment.***

 

--------------------------------------------------------------------------------

 

REVOLVING/TERM CREDIT AND SECURITY AGREEMENT

 

among

 

SERACARE LIFE SCIENCES, INC.

 

as the Borrower

 

THE LENDERS HEREIN NAMED

 

UNION BANK OF CALIFORNIA, N.A.

 

as the Administrative Agent

 

and

 

BROWN BROTHERS HARRIMAN & CO.

 

as the Collateral Agent

 

Dated as of September 14, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS

   1

1.1

  

Defined Terms

   1

1.2

  

Other Definitional Provisions

   22

SECTION 2. AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT; COMMITMENT AMOUNTS

   23

2.1

  

Loans and Letters of Credit; Commitments

   23

2.2

  

Issuance of Letters of Credit

   25

2.3

  

Optional Prepayments; Optional Commitment Reductions

   27

2.4

  

Mandatory Prepayments

   27

2.5

  

Conversion and Continuation Options

   28

2.6

  

Minimum Amounts of Tranches; Minimum Borrowings

   29

2.7

  

Interest Rates and Payment Dates

   29

2.8

  

Computation of Interest and Fees

   30

2.9

  

Inability to Determine Interest Rate

   30

2.10

  

Payments

   30

2.11

  

Illegality

   30

2.12

  

Increased Costs

   31

2.13

  

Taxes

   32

2.14

  

Indemnity

   32

2.15

  

Mitigation of Costs

   33

2.16

  

Upfront Fee; Unused Commitment Fee

   33

2.17

  

Administrative Agent’s Right to Assume Funds Available for Advances

   33

SECTION 3. SECURITY INTEREST

   34

SECTION 4. REPRESENTATIONS AND WARRANTIES

   35

4.1

  

Financial Condition

   35

4.2

  

Corporate Existence; Compliance with Law

   35

4.3

  

Corporate Power; Authorization; Consents; Enforceable Obligations

   35

4.4

  

No Legal Bar

   36

4.5

  

No Material Litigation

   36

4.6

  

Ownership of Property; Liens; Condition of Properties

   36

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.7

  

Environmental Matters

   36

4.8

  

Intellectual Property

   37

4.9

  

Taxes

   37

4.10

  

Federal Regulations

   37

4.11

  

ERISA Compliance

   38

4.12

  

Investment Company Act; Public Utility Holding Company Act

   38

4.13

  

Subsidiaries

   38

4.14

  

Purpose of Loans and Letters of Credit

   39

4.15

  

Accuracy and Completeness of Information

   39

4.16

  

Real Property Assets

   39

4.17

  

Permits, Etc.

   39

4.18

  

Nature of Business

   39

4.19

  

Capital Structure and Equity Ownership

   40

4.20

  

Insolvency

   40

4.21

  

Labor Matters

   40

4.22

  

Condemnation

   40

4.23

  

Representations and Warranties Relating to Accounts

   40

4.24

  

Representations and Warranties Relating to Inventory

   41

SECTION 5. CONDITIONS PRECEDENT

   41

5.1

  

Conditions to Closing Date

   41

5.2

  

Conditions to Each Loan or Letter of Credit

   44

SECTION 6. AFFIRMATIVE COVENANTS

   45

6.1

  

Financial Statements

   45

6.2

  

Certificates; Other Information

   45

6.3

  

Payment of Obligations

   47

6.4

  

Conduct of Business and Maintenance of Existence

   47

6.5

  

Maintenance of Property; Insurance

   47

6.6

  

Inspection of Property; Books and Records; Discussions

   48

6.7

  

Use of Proceeds

   49

6.8

  

Interest Rate Protection

   49

6.9

  

Acquisition of Real Property

   49

6.10

  

Lease and License Compliance

   49

6.11

  

Environmental Laws

   49

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.12

  

Employee Contracts

   50

6.13

  

Covenants Regarding Additional Subsidiaries

   50

6.14

  

Landlord Consents; Warehouse Letters

   51

6.15

  

Insurance Policies

   51

6.16

  

Foreign Qualification Certificate

   51

SECTION 7. NEGATIVE COVENANTS

   52

7.1

  

Financial Condition Covenants

   52

7.2

  

Limitation on Indebtedness

   54

7.3

  

Limitation on Liens

   55

7.4

  

Limitation on Fundamental Changes

   57

7.5

  

Limitation on Sale of Assets

   57

7.6

  

Limitation on Restricted Payments

   57

7.7

  

Limitation on Acquisitions, Investments, Loans and Advances

   58

7.8

  

Management Fees

   58

7.9

  

Transactions with Affiliates

   58

7.10

  

Fiscal Year

   59

7.11

  

Prohibitions on Certain Agreements

   59

7.12

  

Sale-Leaseback Transactions

   59

7.13

  

Unfunded Liabilities

   59

7.14

  

Line of Business

   59

7.15

  

Prepayment of Subordinated Debt

   59

SECTION 8. EVENTS OF DEFAULT

   60

SECTION 9. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

   63

9.1

  

Appointment and Authorization

   63

9.2

  

The Agents and Their Affiliates

   63

9.3

  

Proportionate Interest in any Collateral

   63

9.4

  

Lenders’ Credit Decisions

   63

9.5

  

Action by Administrative Agent and Collateral Agent

   64

9.6

  

Liability of Agents

   65

9.7

  

Indemnification

   66

9.8

  

Successor Agents

   66

9.9

  

No Obligations of Borrower

   67

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 10. MISCELLANEOUS

   67

10.1

  

Amendments and Waivers

   67

10.2

  

Notices

   68

10.3

  

No Waiver; Cumulative Remedies

   68

10.4

  

Survival of Representations and Warranties

   69

10.5

  

Payment of Expenses and Taxes

   69

10.6

  

Successors and Assigns; Assignments; Participation; Purchasing Lenders

   70

10.7

  

Right of Setoff

   72

10.8

  

Sharing of Setoffs

   72

10.9

  

Foreign Lenders and Participants

   72

10.10

  

Counterparts

   74

10.11

  

Severability

   74

10.12

  

Integration

   74

10.13

  

GOVERNING LAW

   74

10.14

  

Consent to Jurisdiction; Waiver of Jury Trial

   75

10.15

  

Acknowledgements

   75

10.16

  

Headings

   76

10.17

  

Confidentiality

   76

Exhibits

    

A

  

Form of Borrowing Base Certificate

    

B

  

Form of Continuation Notice

    

C

  

Form of Covenant Compliance Certificate

    

D

  

Form of Letter of Credit Request

    

E

  

Form of Loan Request

    

F

  

Form of Pricing Certificate

    

G

  

Form of Revolving Loan Note

    

H

  

Form of Term Loan Note

    

I

  

Form of Legal Opinion

    

J

  

Form of Responsible Officer Certificate

    

K

  

Form of Commitment Assignment and Acceptance

    

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedules

    

1.1

  

Lender Commitments

    

4.2

  

Qualification Jurisdictions

    

4.5

  

Litigation

    

4.6

  

Legal and Operating Names

    

4.7

  

Environmental Matters

    

4.8

  

Intellectual Property

    

4.16

  

Real Property

    

4.17

  

Permits

    

4.19

  

Capital Structure and Equity Ownership

    

7.2(f)

  

Subordinated Debt

    

7.3

  

Permitted Liens

    

7.8

  

Certain Management Fees

    

 

-v-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REVOLVING/TERM CREDIT AND SECURITY AGREEMENT

 

THIS REVOLVING/TERM CREDIT AND SECURITY AGREEMENT, dated as of September 14,
2004, among SERACARE LIFE SCIENCES, INC., a California corporation (the
“Borrower”), as the borrower, each lender whose name is set forth on the
signature pages of this Agreement and each lender that may hereafter become a
party to this Agreement pursuant to Section 10.6(c) hereof (collectively, the
“Lenders” and individually, a “Lender”), UNION BANK OF CALIFORNIA, N.A, as the
Administrative Agent, and BROWN BROTHERS HARRIMAN & CO., as the Collateral
Agent.

 

RECITALS

 

WHEREAS, the Borrower and BBH are parties to a Revolving Credit Agreement, dated
as of October 8, 2003, as amended (collectively, the “Existing Credit
Agreement”), pursuant to which BBH made available to the Borrower a revolving
loan and letter of credit facility (collectively, the “Existing Credit
Facilities”).

 

WHEREAS, the Borrower has requested that the Lenders make available to the
Borrower a revolving loan and letter of credit facility and a term loan for the
Borrower’s use in repaying its obligations to BBH under the Existing Credit
Agreement and funding permitted acquisitions, including the Boston Biomedica
Acquisition described below, and for the Borrower’s working capital and general
corporate purposes.

 

WHEREAS, the Lenders are willing to make such facilities available to the
Borrower on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

SECTION 1. DEFINITIONS

 

1.1 Defined Terms.

 

As used in this Agreement, the following terms shall have the following
respective meanings:

 

“Accountants”: KPMG LLP, or such other firm of independent certified public
accountants of recognized national standing as shall be selected by the Borrower
and reasonably satisfactory to the Requisite Lenders.

 

“Account Debtor”: the Person obligated to make payment to the Borrower with
respect to an Account.

 

“Accounts”: all “accounts,” as such term is defined in the UCC, now owned or
hereafter created or acquired by the Borrower, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by “chattel paper,” “documents” or
“instruments” (as such terms are defined in the UCC)), whether arising out of
goods sold or services rendered by it or from any other transaction (including
any such

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obligations that may be characterized as an account or contract right under the
UCC), (b) all purchase orders or receipts for goods or services, (c) all rights
to any goods represented by any of the foregoing (including unpaid sellers’
rights of rescission, replevin, reclamation and stoppage in transit and rights
to returned, reclaimed or repossessed goods), (d) all monies due or to become
due to the Borrower under all purchase orders and contracts for the sale of
goods or the performance of services or both by the Borrower or in connection
with any other transaction (whether or not yet earned by performance on the part
of the Borrower) now or hereafter in existence, including the right to receive
the proceeds of such purchase orders and contracts, and (e) all collateral
security and guaranties of any kind, now or hereafter in existence, given to the
Borrower by any Person with respect to any of the foregoing.

 

“Acquired Person”: as defined in the definition of “Permitted Acquisition”
contained in this Section 1.1.

 

“Acquisition”: any transaction, or any series of related transactions,
consummated after the Closing Date, by which the Borrower and/or any of its
Subsidiaries directly or indirectly (a) acquires any ongoing business or all or
substantially all of the assets of any firm, partnership, joint venture, limited
liability company, corporation or division thereof, whether through purchase of
assets, merger or otherwise, (b) acquires in one transaction or as the most
recent transaction in a series of transactions control of securities of a Person
engaged in an ongoing business representing more than 50% of the ordinary voting
power for the election of directors or other governing position if the business
affairs of such Person are managed by a board of directors or other governing
body or (c) acquires control of more than 50% of the ownership interest in any
partnership, joint venture, limited liability company, business trust or other
Person that is not managed by a board of directors or other governing body.

 

“Administrative Agent”: UBOC when acting in its capacity as the Administrative
Agent under any of the Loan Documents, or any successor Administrative Agent.

 

“Affiliate”: as to any Person, (a) any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person or (b) any Person who is (i) a director or executive officer of such
Person or of any Subsidiary of such Person or (ii) a shareholder, member or
partner having control of any Person described in the preceding clause (a). For
purposes of this definition, “control” of a Person means the power, directly or
indirectly, either to (i) vote securities having 50% or more of the ordinary
voting power for the election of directors of such Person or (ii) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Agents”: collectively, the Administrative Agent and the Collateral Agent.

 

“Aggregate Revolving Loan Commitment”: the sum of the Revolving Loan Commitments
set forth on the signature pages hereof, which is, as of the Closing Date,
US$10,000,000.

 

“Aggregate Term Loan Commitment”: the sum of the Term Loan Commitments set forth
on the signature pages hereof, which is, as of the Closing Date, US$15,000,000.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement”: this Revolving/Term Credit and Security Agreement, as amended,
waived, supplemented or otherwise modified from time to time.

 

“Applicable LIBOR Margin”: for each Pricing Period, the interest rate margin set
forth below (expressed in basis points per annum) opposite the Applicable
Pricing Level for that Pricing Period:

 

Applicable Pricing Level

--------------------------------------------------------------------------------

 

Margin

--------------------------------------------------------------------------------

I   325 II   300 III   262.5 IV   225

 

“Applicable Pricing Level”: for the Initial Pricing Period, Pricing Level I
indicated below, and for each Pricing Period after the Initial Pricing Period,
the pricing level set forth below opposite the Total Leverage Ratio as of the
last day of the fiscal quarter most recently ended prior to the commencement of
that Pricing Period:

 

Pricing Level

--------------------------------------------------------------------------------

 

Total Leverage Ratio

--------------------------------------------------------------------------------

I  

Greater than or equal to 2.00 to 1.00

II  

Less than 2.00 to 1.00, but greater than or equal to 1.50 to 1.00

III  

Less than 1.50 to 1.00, but greater than or equal to 1.00 to 1.00

IV  

Less than 1.00 to 1.00

 

provided that (i) in the event that Borrower does not deliver a Pricing
Certificate with respect to any Pricing Period prior to the commencement of such
Pricing Period, then until such Pricing Certificate is delivered, the Applicable
Pricing Level for that Pricing Period shall be Pricing Level I, and (ii) if any
Pricing Certificate is subsequently determined to be in error, then any
resulting change in the Applicable Pricing Level shall be made retroactively to
the beginning of the relevant Pricing Period.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Applicable Prime Rate Margin”: for each Pricing Period, the interest rate
margin set forth below (expressed in basis points per annum) opposite the
Applicable Pricing Level for that Pricing Period:

 

Applicable Pricing Level

--------------------------------------------------------------------------------

 

Margin

--------------------------------------------------------------------------------

I   125 II   100 III   62.5 IV   25

 

“Asset Disposition”: the sale, sale and leaseback, transfer, conveyance,
exchange, long-term lease accorded sales treatment under GAAP or similar
disposition (including by means of a merger, consolidation, amalgamation, joint
venture or other substantive combination) of any of the Properties, business or
assets (other than Cash Equivalents but, including the assignment of any lease,
license or permit relating to any Property) of the Borrower or any of its
Subsidiaries to any Person or Persons other than to the Borrower or any of its
Subsidiaries; provided that Asset Dispositions shall not include (i) the sale of
obsolete or worn-out equipment having a value in the aggregate of $500,000 in
any fiscal year of the Borrower or any Subsidiary, (ii) the sale of inventory in
the ordinary course of business or (iii) the sale of the West Bridgewater
Property, but not of any personal property of the Borrower located thereon
(other than fixtures).

 

“Available Revolving Loan Commitment”: on any date of determination, the amount
by which (a) the Revolving Loan Commitment of the Lenders on such date exceeds
(b) the principal sum of the Lenders’ (i) Revolving Loans outstanding, (ii)
Commitment Percentage of the aggregate Letter of Credit Amount of all Letters of
Credit outstanding and (iii) Commitment Percentage of the aggregate amount of
unreimbursed drawings under all Letters of Credit on such date.

 

“BBH”: Brown Brothers Harriman & Co..

 

“Borrower”: as defined in the preamble hereto.

 

“Borrowing Base”: as of any date of determination, an amount determined by the
Administrative Agent with reference to the most recent Borrowing Base
Certificate to be equal to the sum of (a) the Eligible Accounts Component, plus
(b) the Eligible Inventory Component; provided, however, that if on such date
the most recent Borrowing Base Certificate is as of a date more than thirty-five
(35) days prior to such date, the Borrowing Base shall mean such amount as may
be determined by the Administrative Agent in its sole discretion.

 

“Borrowing Base Certificate”: a certificate of the Chief Financial Officer of
the Borrower substantially in the form of Exhibit A hereto.

 

“Boston Biomedica Acquisition”: the Acquisition by the Borrower of substantially
all of the assets of the BBI Diagnostics and BBI Biotech Research Laboratories
divisions of Boston Biomedica, Inc. pursuant to the Boston Biomedica Acquisition
Documents.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Boston Biomedica Acquisition Documents”: collectively, that certain asset
purchase agreement dated April 16, 2004, by and among the Borrower, Boston
Biomedica, Inc. and BBI Biotech Research Laboratories, Inc. for the Boston
Biomedica Acquisition, including all exhibits and schedules thereto.

 

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California or the Commonwealth of Massachusetts
are authorized or required by law to close and which, in the case of a LIBOR
Loan, is a Eurodollar Business Day.

 

“Capital Expenditures”: for any period, collectively, for any Person, the
aggregate of all expenditures which are made during such period (whether paid in
cash, debt financing or accrued as liabilities) by such Person for property,
plant or equipment and which would be reflected as additions to property, plant
or equipment on a balance sheet of such Person prepared in accordance with GAAP,
including all Capitalized Lease Obligations.

 

“Capitalized Lease Obligations”: obligations for the payment of rent for any
real or personal property under leases or agreements to lease that, in
accordance with GAAP, have been or should be capitalized on the books of the
lessee and, for purposes hereof, the amount of any such obligation shall be the
capitalized amount thereof determined in accordance with GAAP.

 

“Capital Stock”: any and all shares, interests, participation or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation), any and
all warrants, options or rights to purchase or any other securities convertible
into any of the foregoing.

 

“Cash Collateral Deposit”: cash deposits made by the Borrower to the
Administrative Agent, to be held by the Administrative Agent as Collateral
pursuant to this Agreement, for the reimbursement of drawings under Letters of
Credit issued or guaranteed by any Lender.

 

“Cash Equivalents”: investments having a maturity of not greater than 3 months
from the date of acquisition thereof in (a) obligations issued or
unconditionally guaranteed by the United States of America or any agency
thereof, (b) certificates of deposit of any commercial bank organized under the
laws of the United States of America or any state thereof and having combined
capital and surplus of at least $1 billion, (c) commercial paper with a rating
of at least Prime-1 by Moody’s Investors Service, Inc. or A-1 by Standard &
Poor’s Ratings Group (a division of The McGraw Hill Companies, Inc.) or (d)
other investments agreed to from time to time by the Administrative Agent or the
Requisite Lenders.

 

“Closing Date”: the date, which shall be on or before September 14, 2004, on
which the conditions set forth in Section 5.1 are satisfied.

 

“Closing Date Lenders”: collectively, BBH and UBOC.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”: all of the property (tangible or intangible) purported to be
subject to the lien or security interest purported to be created by any
mortgage, deed of trust, security agreement, pledge agreement, assignment or
other security document heretofore or hereafter executed by the

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower as security for all or part of the Obligations; provided that no Loan
Party shall be required to grant a security interest in any leasehold real
property interest or in the West Bridgewater Property.

 

“Collateral Agent”: BBH when acting in its capacity as the Collateral Agent
under any of the Loan Documents, or any successor Collateral Agent.

 

“Collateral Documents”: this Agreement, each UCC-1 Financing Statement filed
pursuant thereto and any other document or agreement encumbering the Collateral
or evidencing or perfecting a security interest therein for the benefit of the
Collateral Agent executed by the Borrower, as the same may be amended or
modified from time to time in accordance with the terms hereof.

 

“Commitment Assignment and Acceptance”: as defined in Section 10.6(c) hereof.

 

“Commitments”: collectively, the Revolving Loan Commitments and the Term Loan
Commitments.

 

“Commonly Controlled Entity”: as to any Person, an entity, whether or not
incorporated, which is under common control with such Person within the meaning
of Section 4001 of ERISA or is part of a group which includes such Person and
which is treated as a single employer under Section 414 of the Code.

 

“Continuation Notice”: a request for continuation or conversion of a Loan as set
forth in Section 2.5, substantially in the form of Exhibit B hereto.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Covenant Compliance Certificate”: a certificate of the Chief Financial Officer
of the Borrower substantially in the form of Exhibit C hereto.

 

“Dated Accounts”: those Accounts with respect to which the Borrower has granted
seasonal or promotional terms of up to 90 days from invoice date.

 

“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, as
amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws from time to time in
effect affecting the rights of creditors generally.

 

“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

“Domestic Guarantors”: each Domestic Subsidiary.

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Domestic Subsidiary”: each Subsidiary organized under the laws of the United
States or any state thereof. As of the date of this Agreement, the Borrower has
no Subsidiaries.

 

“EBITDA”: for the Borrower and its Subsidiaries on a consolidated basis, for the
fiscal quarter most recently ended and the immediately preceding three fiscal
quarters, the sum of (a) Net Income for that period, plus (b) any non-recurring
loss or charges reflected in such Net Income, minus (c) any non-recurring income
or gain reflected in such Net Income, plus (d) Interest Expense of the Borrower
and its Subsidiaries for that period, plus (e) the aggregate amount of federal
and state taxes on or measured by income of the Borrower and its Subsidiaries
for that period (whether or not payable during that period), plus (f)
depreciation and amortization expense of the Borrower and its Subsidiaries for
that period, in each case as determined in accordance with GAAP, consistently
applied and, in the case of items (d), (e) and (f), only to the extent reflected
in the determination of Net Income for that period. For purposes of any
calculation of EBITDA in this Agreement, for all periods that include fiscal
quarters ending on or prior to September 30, 2004, (i) EBITDA shall be
calculated on a pro forma basis, giving effect to the Boston Biomedica
Acquisition and the acquisition of assets from Genomics Collaborative, Inc. as
if such acquisitions had occurred as of the first day of the fiscal period for
which the calculation is being made and (ii) non-cash and non-recurring charges
related to the Boston Biomedica Acquisition in the fiscal quarter ending
September 30, 2004 in an amount not to exceed $1,000,000 shall be excluded from
the calculation of EBITDA (i.e., added to Net Income) for such fiscal quarter.

 

“Effective Tangible Net Worth”: as of any date of determination, the stated net
worth of the Borrower as set forth in its financial statements, determined on a
consolidated basis, less all intangible assets (goodwill) of the Borrower and
its Subsidiaries.

 

“Eligible Account”: as of any date of determination, an Account of the Borrower:

 

(a) that has been the subject of an invoice, in form and substance reasonably
acceptable to the Administrative Agent, sent to the Account Debtor within
fifteen (15) days of shipment of the related goods or the rendering of the
related services;

 

(b) that conforms to all of the representations and warranties pertaining to
Accounts set forth in this Agreement;

 

(c) (i) that arises from the sale and final delivery of goods of, or the final
performance of services by, the Borrower in the ordinary course of its business
and (ii) that is subject to a valid, perfected and continuing first priority
Lien in favor of the Collateral Agent and is owned by the Borrower free and
clear of any rights, claims, Liens or other interests of any Person other than
Liens in favor of the Collateral Agent and Liens permitted by Section 7.3
hereof;

 

(d) that (i) is a bona fide, valid and enforceable obligation of the applicable
Account Debtor upon which the Borrower’s right to receive payment is absolute
and not contingent upon the fulfillment of any condition whatsoever, and (ii)
does not arise with respect to (A) goods that are placed on consignment,
guaranteed sale, sale or return or sale on approval or delivered on a
bill-and-hold or cash-on-delivery basis, (B) goods that have been returned,

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

rejected or repossessed, or (C) goods sold upon other terms by reason of which
payment by the applicable Account Debtor is or may be conditional;

 

(e) with respect to which the applicable Account Debtor has not asserted any
defense, counterclaim, set-off or dispute, and such Account is not a “contra”
Account;

 

(f) with respect to which the applicable Account Debtor is not (i) a Federal,
state or local governmental entity or agency, unless (A) the Administrative
Agent, in its sole discretion, has agreed to the contrary in writing, (B) the
Borrower has complied with the Federal Assignment of Claims Act of 1940 or any
applicable state statute or municipal ordinance of similar purpose and effect
with respect thereto, or (C) the Account Debtor is a customer of the biotech
business division acquired from Boston Biomedica, including the National
Institute of Health, the National Cancer Institute and the National Institute of
Allergies and Infections Diseases, unless Borrower has not complied with the
Federal Assignment of Claims Act of 1940 or any applicable state statute or
municipal ordinance of similar purpose and effect within 60 days of the Closing
Date, (ii) an Affiliate, a Subsidiary, or an employee of the Borrower, or (iii)
located outside the United States of America, unless (A) such Account (or a
portion thereof) is supported by a letter of credit or foreign account credit
insurance assigned to the Collateral Agent, in form and substance, and issued by
an institution, reasonably satisfactory to the Collateral Agent in its sole
discretion, provided that, if only a portion of such Account is supported by a
satisfactory letter of credit or credit insurance, only such portion shall be
deemed an “Eligible Account” or (B) the Account Debtor with respect thereto is a
Qualified Foreign Account Debtor;

 

(g) with respect to which the applicable Account Debtor has not: (i) commenced
or been the subject of a case or proceeding under any Debtor Relief Law; (ii)
made a general assignment for the benefit of creditors; (iii) failed to pay its
debts generally as they come due, suspended business or become insolvent; or
(iv) consented to or suffered the appointment of a receiver, trustee, liquidator
or custodian for it or for all or a significant portion of its assets or
affairs;

 

(h) the collection of which, in the Administrative Agent’s reasonable
discretion, is not doubtful by reason of the applicable Account Debtor’s
financial condition or otherwise;

 

(i) that is not evidenced by any chattel paper, instrument or judgment;

 

(j) that is not the subject of a “rebilling” or other re-invoicing of such
Account submitted to the applicable Account Debtor on a date that is more than
30 days following the date upon which the initial invoice with respect to such
Account was submitted to that Account Debtor;

 

(k) to the extent that the total unpaid amount of such Account, when added
together with all other Accounts due to the Borrower from the applicable Account
Debtor, does not exceed 15% of all Accounts of the Borrower (unless the
Administrative Agent shall have notified the Borrower in writing that the
Requisite Lenders have approved a greater percentage with respect to any
particular Account Debtor);

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(l) that is payable only in Dollars;

 

(m) that is not in default (an Account shall be deemed to be in default under
this clause (m) if (i) such Account is not a Dated Account and is not paid
within the earlier of 60 days following its due date or 90 days following its
original invoice date, (ii) such Account is a Dated Account and is not paid
within the earlier of 60 days following its due date or 120 days following its
original invoice date, or (iii) such Account is an obligation of an Account
Debtor with respect to which more than 25% of all Accounts due to the Borrower
from such Account Debtor are not otherwise eligible under the other criteria set
forth in this clause (m)); provided that this clause (m) shall not apply to an
Account to the extent that it is supported by a letter of credit or credit
insurance unless the issuer of such letter of credit or insurance has failed to
perform under such letter of credit or insurance policy; and

 

(n) that is otherwise acceptable to the Administrative Agent in its reasonable
(from the perspective of a secured creditor) discretion.

 

“Eligible Accounts Component”: with respect to the computation of the Borrowing
Base, the sum of: (a) 80% of the aggregate book value of the Borrower’s then
existing Eligible Accounts owed by all Account Debtors other than Dong Shin, and
(b) 60% of the aggregate book value of the Borrower’s then existing Eligible
Accounts owed by Dong Shin, all as reasonably determined by the Administrative
Agent.

 

“Eligible Assignee”: (a) another Lender, (b) with respect to any Lender, any
Affiliate of that Lender, (c) any commercial bank having total assets of
$1,000,000,000 or more, (d) any (i) savings bank, savings and loan association
or similar financial institution or (ii) insurance company engaged in the
business of writing insurance which, in either case (A) has total assets of
$1,000,000,000 or more, (B) is engaged in the business of lending money and
extending credit under credit facilities substantially similar to those extended
under this Agreement and (C) is operationally and procedurally able to meet the
obligations of a Lender hereunder to the same degree as a commercial bank and
(e) any other financial institution (including a mutual fund or other fund)
having total assets of $1,000,000,000 or more which meets the requirements set
forth in subclauses (B) and (C) of clause (d) above; provided that each Eligible
Assignee must either (aa) be organized under the laws of the United States of
America, any State thereof or the District of Columbia or (bb) be organized
under the laws of the Cayman Islands or any country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of such a country, and (i) act hereunder through a branch, agency or
funding office located in the United States of America and (ii) be exempt from
withholding of tax on interest and deliver the documents related thereto
pursuant to Section 10.9.

 

“Eligible Inventory”: as of any date of determination, Inventory of the
Borrower:

 

(a) that (i) consists of finished goods held for sale, work-in-process or raw
materials in salable condition in the ordinary course of the Borrower’s
business, (ii) is subject to a valid, perfected and continuing first priority
Lien in favor of the Collateral Agent, and (iii) is owned by the Borrower free
and clear of any rights, claims, Liens or other interests of any Person other
than Liens in favor of the Collateral Agent and Liens permitted by Section 7.3
hereof;

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) that is (i) located on premises owned, leased or operated by the Borrower or
(ii) stored on premises owned or operated by a bailee, warehouseman or similar
Person, in each case with respect to which the applicable mortgagee, landlord,
bailee, warehouseman or similar Person shall have executed and delivered to the
Collateral Agent, a mortgagee waiver, landlord waiver, bailee letter or similar
document, in each case, in form and substance acceptable to the Collateral
Agent; provided, however, that the requirements of clause (ii) above shall be
deemed to have been met for the 60-day period following the Closing Date with
respect to any mortgagee waiver, landlord waiver, bailee letter or similar
document that has not been obtained, but as to which the Borrower is exercising
commercially reasonable efforts to obtain;

 

(c) that conforms to all of the representations or warranties pertaining to
Inventory set forth in this Agreement;

 

(d) that is not (i) placed on consignment or (ii) in transit;

 

(e) that does not consist of packaging or shipping materials, pallets, bags,
labels, boxes or replacement parts;

 

(f) that does not constitute obsolete, slow-moving, shopworn, unmerchantable,
unsalable, returned, damaged, excess, unusable or unworkable goods or goods
unfit for further processing, or floor models or “demos” (it being understood
and agreed that Inventory shall not be considered obsolete or slow moving if no
more than six years have passed since the date of purchase (but in any case
Inventory will be considered obsolete if its existence exceeds the period of
time therefor specified in FDA guidelines), in the case of raw materials, or the
date of creation, in the case of manufactured products);

 

(g) that is covered by property and casualty insurance reasonably acceptable to
the Administrative Agent;

 

(h) that is only covered by non-negotiable documents of title unless the
negotiable document representing such Inventory has been delivered to the
Collateral Agent; and

 

(i) that is otherwise acceptable to the Administrative Agent in its reasonable
(from the perspective of a secured creditor) discretion;

 

provided, however, that Inventory purchased by the Borrower pursuant to the
Boston Biomedica Acquisition shall not constitute Eligible Inventory unless the
Borrower delivers a written appraisal of such Inventory to the Administrative
Agent, which appraisal shall be prepared by an independent, third-party
appraiser and in form and substance reasonably satisfactory to the
Administrative Agent, and the Borrower will use commercially reasonable means to
deliver the appraisal to Administrative Agent within 30 days after the Closing
Date.

 

“Eligible Inventory Component”: with respect to the computation of the Borrowing
Base, the lesser of (a) $7,500,000 and (b) 30% of the aggregate value of the
Eligible Inventory, determined at the lower of cost or market value.

 

“Equityholder Agreements” each shareholder agreement, member agreement, partner
agreement, voting agreement, buy-sell agreement, option, warrant, put, call,
right of first refusal,

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and any other agreement or instrument with conversion rights into equity of the
Borrower or any Subsidiary between the Borrower or any Subsidiary and any holder
or prospective holder of any equity interest of the Borrower or any Subsidiary
(including interests convertible into such equity).

 

“Equity Offering”: the sale or issuance (or reissuance) by the Borrower or any
Subsidiary of any equity interests or beneficial interests (common stock,
preferred stock, partnership interests, member interests or otherwise) or any
options, warrants, convertible securities or other rights to purchase such
equity interests or beneficial interests.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“ERISA Affiliate”: as to any Person, each trade or business including such
Person, whether or not incorporated, which together with such Person would be
treated as a single employer under Section 4001(a)(14) of ERISA.

 

“Eurodollar Business Day”: any day on which banks are open for dealings in
Dollar deposits in the London interbank market.

 

“Event of Default”: any of the events specified in Section 8 hereof, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Excess Cash Flow”: for any fiscal year of the Borrower commencing with the
fiscal year ending on September 30, 2005, in respect of the Borrower and its
Subsidiaries, on a consolidated basis, Net Income plus depreciation,
amortization and other non-cash charges deducted in determining Net Income,
minus the sum of regularly scheduled or permitted payments of principal on
indebtedness for borrowed money and Capital Expenditures which are not financed
for such fiscal year.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended (or any
successor statute), and the rules and regulations issued thereunder, as from
time to time in effect.

 

“Excluded Taxes”: all taxes, levies, imposts, duties, charges, fees, deductions
or withholdings and all liabilities with respect thereto (including income
taxes, franchise taxes or branch profits taxes) imposed on or by reference to
the net income of any Lender by any Governmental Authority, including all taxes
on doing business or taxes measured by capital or net worth imposed on any
Lender by any Governmental Authority.

 

“Existing Credit Agreement”: as defined in the recitals hereto.

 

“Existing Credit Facilities”: as defined in the recitals hereto.

 

“FDA”: the U.S. Food and Drug Administration, and any successor thereto.

 

“Financial Statements”: as defined in Section 4.1 hereof.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fixed Charge Coverage Ratio”: for the Borrower and its Subsidiaries on a
consolidated basis, for the fiscal quarter most recently ended, the ratio of (a)
(i) EBITDA less (ii) Capital Expenditures (over the previous four fiscal
quarters of the Borrower) acquired with cash or debt financing less (iii) cash
taxes, divided by (b) the sum of (i) cash Interest Expense during such period
and (ii) the current portion of long-term Senior Debt other than the Revolving
Loans.

 

“Foreign Subsidiary”: any Subsidiary other than a Domestic Subsidiary.

 

“GAAP”: generally accepted accounting principles in the United States in effect
from time to time. If, at any time, GAAP changes in a manner which will
materially affect the calculations determining compliance by the Borrower with
any of its covenants in Section 7.1, such covenants shall continue to be
calculated in accordance with GAAP in effect prior to such changes in GAAP.

 

“Governmental Authority”: any nation or government, any federal, state or other
political subdivision thereof and any federal, state or local entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) which Person the
guaranteeing person has agreed to reimburse or indemnify for undertaking such
obligation in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds for the purchase or payment of any such primary
obligation or to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lesser of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

 

“Guarantor Collateral”: all of the property (tangible or intangible) purported
to be subject to the lien or security interest purported to be created by the
Guarantor Security Agreement, any other security agreement, mortgage, deed of
trust, security agreement, pledge agreement, assignment or other security
document heretofore or hereafter executed by any Guarantor as

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

security for all or part of any Guarantee and including, but not limited to, the
Guarantor Collateral Documents.

 

“Guarantor Collateral Documents”: the Guarantor Security Agreement, each UCC-1
Financing Statement filed pursuant to any of the foregoing and any other
document or agreement encumbering the Guarantor Collateral or evidencing or
perfecting a security interest therein for the benefit of the Lenders executed
by a Guarantor, as the same may be amended, modified or supplemented from time
to time in accordance with the terms hereof.

 

“Guarantor Security Agreement”: a security agreement executed by each Guarantor
in favor of, and in form and substance reasonably satisfactory to, the
Collateral Agent, as the same may be amended, modified or supplemented in
accordance with the terms hereof.

 

“Guarantors”: each Domestic Guarantor.

 

“Guaranty”: a continuing guaranty executed by each Domestic Guarantor in favor
of, and in form and substance reasonably satisfactory to, the Collateral Agent,
as the same may be amended, modified or supplemented from time to time in
accordance with the terms hereof.

 

“Hedging Agreements”: as defined in the definition of “Hedging Obligations” in
this Section 1.1.

 

“Hedging Obligations”: of any Person, any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including dollar-denominated or cross-currency interest rate exchange
agreements, forward currency exchange agreements, interest rate cap or collar
protection agreements, forward rate currency or interest rate options, puts and
warrants or any similar derivative transactions (“Hedging Agreements”), and (ii)
any and all cancellations, buy-backs, reversals, terminations or assignments of
any of the foregoing.

 

“Incremental EBITDA”: for any fiscal period and with respect to any Acquired
Person which is the subject of a Permitted Acquisition, that portion of EBITDA
for such fiscal period that the Borrower reasonably projects in good faith will
be generated as a result of the consummation of such Permitted Acquisition.

 

“Indebtedness”: as to any Person, (i) all indebtedness of such Person for
borrowed money or for the deferred purchase price of property or services
(excluding any obligations incurred under ERISA), (ii) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (iii)
all indebtedness created or arising under any conditional-sale or other
title-retention agreement with respect to property acquired by such Person, (iv)
all Capitalized Lease Obligations of such Person, (v) all Hedging Obligations of
such Person, (vi) all obligations, contingent or otherwise, of such Person under
acceptance, letter of credit or similar facilities, (vii) all mandatory
redemption, repurchase or dividend obligations of such Person with respect to
Capital Stock, (viii) all liabilities in respect of unfunded vested benefits

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under plans covered by Title IV of ERISA and (ix) all Guarantee Obligations of
such Person in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to secure a credit against loss in respect
of, indebtedness or obligations of others of the kinds referred to in clause
(i), (ii), (iii), (iv), (v), (vi), (vii) or (viii) above.

 

“Initial Pricing Period”: the period commencing on the Closing Date and ending
on the first anniversary of the Closing Date.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Interest Expense”: as of any date, for the fiscal quarter most recently ended
and the immediately preceding three fiscal quarters, (A) the sum of (i) the
amount of all interest on Total Debt which was paid, payable and/or accrued for
such period (without duplication of previous amounts), (ii) all commitment,
letter of credit or line of credit fees paid, payable and/or accrued for such
period (without duplication of previous amounts) to any lender in exchange for
such lender’s commitment to lend and (iii) net amounts payable (or receivable)
under all Hedging Agreements, less (B) all interest income; provided, however,
that if, as at any date (a “calculation date”), fewer than four complete
consecutive fiscal quarters have elapsed subsequent to the Closing Date,
Interest Expense shall be calculated only for the portion of such period
commencing on the Closing Date and ending on the calculation date and shall then
be annualized by multiplying the amount of such Interest Expense by a fraction,
the numerator of which is 365 and denominator of which is the number of days
during the period commencing on the day immediately following the Closing Date
through and including the calculation date.

 

“Interest Payment Date”: (a) as to any Prime Rate Loan, the last day of each
month to occur while the Loans are outstanding, (b) as to any LIBOR Loan having
an Interest Period of 1, 2 or 3 months, the last day of such Interest Period,
(c) as to any LIBOR Loan having an Interest Period of 6 months, both the date
which is 3 months after the start of such Interest Period and the last day of
such Interest Period, and (d) for each of (a), (b) and (c) above, the day on
which the Loans become due and payable in full or are paid or prepaid in full.

 

“Interest Period”: with respect to any LIBOR Loan:

 

(a) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such LIBOR Loan and ending one, two, three or six
months thereafter, as selected by the Borrower in its notice of borrowing or its
Continuation Notice, as the case may be, given with respect thereto; and

 

(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one, two, three or six
months thereafter, as selected by the Borrower in its Continuation Notice given
to the Lender not less than three Eurodollar Business Days prior to the last day
of the then current Interest Period with respect thereto;

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i) if any Interest Period pertaining to a LIBOR Loan would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii) any Interest Period for any Loan that would otherwise extend beyond the
date final payment is due on such Loan shall end on the date of such final
payment; and

 

(iii) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by the Borrower, wherever located, including all goods,
merchandise and other personal property held for sale or lease by the Borrower,
or which is furnished by the Borrower under any contract of service or is held
by the Borrower as raw materials, work or goods in process, materials and
supplies of every nature used or consumed or to be used or consumed by the
Borrower in the ordinary course of its business.

 

“Investment Company Act”: as defined in Section 4.12 hereof.

 

“Issuing Lender”: in respect of any Letter of Credit issued under Section 2.2
hereof, the Lender that issued such Letter of Credit.

 

“Landlord Consent”: each Waiver and Consent or similar agreement executed by the
landlord of the Borrower or any Subsidiary, in form and substance satisfactory
to the Collateral Agent, as such agreements may be amended, modified or
supplemented from time to time in accordance with the terms hereof.

 

“Lease Expense”: for any period, the aggregate minimum rental obligations
payable in respect of such period under leases of real and/or personal property
(net of income from subleases thereof), whether or not such obligations are
reflected as liabilities or commitments on a consolidated balance sheet or in
the notes thereto.

 

“Lenders”: as defined in the preamble hereto.

 

“Letters of Credit”: collectively, (a) the Existing Letters of Credit and (b)
any of the letters of credit issued pursuant to Section 2.1(a) hereof.

 

“Letter of Credit Amount”: the stated maximum amount available to be drawn under
a particular Letter of Credit, as such amount may be reduced or reinstated from
time to time in accordance with the terms of such Letter of Credit.

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Letter of Credit Request”: a request by the Borrower for the issuance of a
Letter of Credit in the form of Exhibit D hereto, and containing terms and
conditions satisfactory to the Lenders in their sole discretion.

 

“LIBOR”: with respect to each day during each Interest Period pertaining to a
LIBOR Loan, the rate of interest determined by the Administrative Agent at or
about 11:00 a.m., Los Angeles time, two Eurodollar Business Days prior to the
beginning of such Interest Period, for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to the amount of the LIBOR Loan to be outstanding during such
Interest Period.

 

“LIBOR Adjusted Rate”: with respect to each day during each Interest Period
pertaining to a LIBOR Loan, a rate per annum determined for such day in
accordance with the following formula rounded upward to the nearest 1/16th of
1%): LIBOR/1.00 – LIBOR Reserve Requirements.

 

“LIBOR Loans”: Loans the rate of interest applicable to which is based upon
LIBOR.

 

“LIBOR Reserve Requirements”: for any day as applied to a LIBOR Loan, the
aggregate of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the any
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D ).

 

“Lien”: any mortgage, pledge, charge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), security agreement or other
security interest of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
Capitalized Lease Obligation having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement under the UCC or
comparable law of any jurisdiction in respect of any of the foregoing).

 

“Loan Documents”: this Agreement, the Notes, the Collateral Documents, the
Guarantor Collateral Documents, the Guaranty, the Landlord Consents, any Hedging
Agreements with any Lender or any Affiliate of any Lender, any Letter of Credit
Requests, any UCC-1 Financing Statements and any other agreement executed by a
Loan Party in connection therewith and herewith, as such agreements and
documents may be amended, supplemented and otherwise modified from time to time
in accordance with the terms hereof.

 

“Loan Parties”: the Borrower and the Guarantors.

 

“Loan Request”: a request by the Borrower for a Prime Rate Loan or a LIBOR Rate
Loan in the form of Exhibit E hereto, and containing terms and conditions
satisfactory to the Lenders in their sole discretion.

 

“Loans”: collectively, the Revolving Loans and the Term Loans.

 

“Margin Stock”: as defined in Regulation U.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, condition or prospects (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
or any Subsidiary to perform its respective obligations under the Loan Documents
or (c) the validity or enforceability of the Loan Documents or the rights or
remedies of the Lenders hereunder or thereunder.

 

“Material Agreements”: collectively, any sales, distribution or supply contract
to which the Borrower or any Subsidiary is a party, which contract, on an
individual basis, accounts for 5% or more of the aggregate sales or distribution
by, or the supply of materials to, the Borrower and its Subsidiaries on a
consolidated basis.

 

“Material FDA Report”: any report to the FDA of biological product deviations
made or required to be made to the FDA in accordance with 21 C.F.R. 607.3 or any
other report made or required to be made to any Governmental Authority in
accordance with Requirements of Law if, in any such year, the matters disclosed
therein would reasonably be expected to have a Material Adverse Effect.

 

“Maturity Date”: September 14, 2008, or such earlier date as the Loans shall
become due and payable in accordance with the terms hereof (whether by
acceleration, mandatory prepayment or as otherwise permitted under this
Agreement).

 

“Multiemployer Plan”: a plan which is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

 

“Net Income”: for the Borrower and its Subsidiaries on a consolidated basis, net
income as determined in accordance with GAAP.

 

“Net Issuance Proceeds”: with respect to any Equity Offering, the aggregate
amount received in cash by or for the account of the Borrower or such Subsidiary
in consideration of such Equity Offering net of (a) underwriting discounts and
commissions actually paid to any Person not an Affiliate of the Borrower and (b)
professional fees and disbursements actually paid in connection therewith.

 

“Net Sale Proceeds”: with respect to any Asset Disposition, the net amount equal
to the aggregate amount received in cash (including any cash received by way of
deferred payment pursuant to a note receivable, other non-cash consideration or
otherwise, but only as and when such cash is so received) in connection with
such Asset Disposition minus the sum of (a) the reasonable fees, commissions and
other out-of-pocket expenses incurred by the Borrower or any of its Subsidiaries
in connection with such Asset Disposition (other than amounts payable to
Affiliates of the Person making such disposition), (b) Indebtedness, other than
the Loans, required to be paid as a result of such Asset Disposition and (c)
federal, state and local taxes incurred in connection with such Asset
Disposition.

 

“Notes”: collectively, the Revolving Loan Notes and the Term Loan Notes.

 

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing on or after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding and whether or not at a
default rate) the Notes, the obligation to reimburse drawings under Letters of
Credit (including the contingent obligation to reimburse any drawings under
outstanding Letters of Credit), and all other obligations and liabilities of the
Borrower and its Subsidiaries to the Lenders, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
the Notes, the Letters of Credit, any other Loan Document and any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including, without limitation, all reasonable fees and disbursements
of counsel, and the allocated reasonable cost of internal counsel, to the
Lenders that are required to be paid by the Borrower and its Subsidiaries
pursuant to the terms of this Agreement) or otherwise.

 

“Occupancy Agreements”: as defined in Section 6.10.

 

“Organic Documents”: with respect to any entity, in each case to the extent
applicable thereto, its certificate and articles of incorporation or
organization, its by laws or operating agreement, its partnership agreement, all
other formation and/or governing documents, and all Equityholder Agreements,
voting agreements and similar arrangements applicable to any of its authorized
shares of capital stock, its partnership interests or its member interests, and
any other arrangements relating to the control or management of any such entity
(whether existing as corporation, a partnership, a limited liability company or
otherwise).

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

 

“Permitted Acquisition”: an Acquisition by the Borrower or any Domestic
Subsidiary of all or substantially all of the assets of, or all of or a
controlling interest in (within the meaning of “control” specified in the
definition of Affiliate) the Capital Stock of, a Person (each, an “Acquired
Person”), provided that (a) the Requisite Lenders have consented to such
Acquisition and (b) unless otherwise agreed to by the Requisite Lenders, each of
the following conditions is satisfied with respect to such Acquisition:

 

(a) such Acquisition is not opposed by the board of directors of the Acquired
Person, such Acquisition is accretive to the earnings of the Borrower,
consistent with the strategic direction of the Borrower, and can be easily
integrated;

 

(b) at the time of such Acquisition, no Default shall have occurred and be
continuing and no Default would occur as a result thereof on either an actual or
pro forma basis immediately after giving effect to such Acquisition, including
under Section 7.14 hereof;

 

(c) Borrower shall have provided to the Administrative Agent, no later than
thirty Business Days prior to the date of consummation of the Acquisition, the
following information pertaining to the Acquisition, in each case in form and
substance reasonably satisfactory to the Requisite Lenders: (A) calculations
certified by the Borrower’s Chief Financial Officer indicating pro forma
compliance by the Borrower and its Subsidiaries with the covenants

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

contained in Section 7.1 hereof subsequent to the Acquisition, (B) historical
financial statements of the Acquired Person for the three full fiscal years of
the Acquired Person immediately preceding the date of the consummation of the
Permitted Acquisition, (C) consolidated projections of the Borrower and its
Subsidiaries, by fiscal quarter, incorporating the results of operations of the
Acquired Person, and which detail Incremental EBITDA for each relevant fiscal
period for the Acquired Person, (D) a certificate of a Responsible Officer of
the Borrower which sets forth the sources and uses of funds which will be
required to consummate the Acquisition and (E) such other due diligence
information and documentation as the Requisite Lenders shall reasonably require;

 

(d) the Borrower shall project that Incremental EBITDA for the first two full
fiscal quarters of the Borrower immediately succeeding such Acquisition shall be
greater than $1 with respect to such Acquired Person; and

 

(e) the assets which are the subject of any Acquisition which is an asset sale,
or the assets of any Acquired Person which is the subject of an equity sale, are
located at the time of consummation of the Acquisition in the United States;
provided that, with respect to any Acquisition, up to $500,000 in fair market
value of such assets, as reasonably determined by the Borrower, may be located
outside of the United States.

 

“Person”: any individual, firm, partnership, joint venture, corporation, limited
liability company, association, business enterprise trust, unincorporated
organization, government or department or agency thereof or other entity,
whether acting in an individual, fiduciary or other capacity.

 

“Plan”: as to any Person, any plan (other than a Multiemployer Plan) subject to
Title IV of ERISA maintained for employees of such Person or any ERISA Affiliate
of such Person (and any such plan no longer maintained by such Person or any of
such Person’s ERISA Affiliates to which such Person or any of such Person’s
ERISA Affiliates has made or was required to make any contributions within any
of the five preceding years).

 

“Pricing Certificate”: a certificate in the form of Exhibit F, properly
completed and signed by the Chief Financial Officer of the Borrower.

 

“Pricing Period”: (a) the Initial Pricing Period and (b) subsequent to the
Initial Pricing Period, (i) the period commencing on the first day following the
last day of the Initial Pricing Period and ending on the 45th day following the
next ending fiscal quarter and (ii) thereafter, each period commencing, as the
case may be, (A) on May 16 and ending August 15, (B) on August 16 and ending
November 15, (C) on November 16 and ending February 15, and (D) on February 16
and ending May 15.

 

“Prime Rate”: the rate of interest publicly announced from time to time by UBOC
in San Francisco, California (or other headquarters city of UBOC), as its
“reference rate.” The “reference rate” is one of several base rates used by UBOC
and serves as the basis upon which effective rates of interest are calculated
for loans and other credits making reference thereto. The “reference rate” is
not necessarily the lowest base interest rate used by UBOC. The “reference rate”
is evidenced by the recording thereof after its announcement in such internal
publication or

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

publications as UBOC may designate. Any change in the Prime Rate announced by
UBOC shall take effect at the opening of business on the day specified in the
public announcement of such change

 

“Prime Rate Loans”: Loans the rate of interest applicable to which is based upon
the Prime Rate.

 

“Properties”: the collective reference to the real and personal property owned,
leased, used, occupied or operated, under license or permit, by the Borrower or
any of its Subsidiaries.

 

“Pro Rata Share”: with respect to each Lender, the percentage of the Revolving
Loan Commitment and Term Loan Commitment set forth opposite the name of that
Lender on Schedule 1.1, as such percentage may be increased or decreased
pursuant to a Commitment Assignment and Acceptance executed in accordance with
Section 10.6(c) hereof.

 

“Qualified Foreign Account Debtor”: (i) a Person (a) located outside the United
States of America that has a rating on its long-term unsecured Indebtedness
within the two highest rating categories or a rating on its short-term unsecured
Indebtedness within the two highest rating categories, in each case from at
least one nationally recognized rating agency and (b) located in Japan or in a
country that is a member of the European Union and (ii) Dong Shin.

 

“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof and any successor regulation thereto.

 

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, as the same is from time to time in effect, and all official rulings and
interpretations thereunder or thereof and any successor regulation thereto.

 

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
PBGC regulations.

 

“Requirement of Law”: as to any Person, its Organic Documents, and any law,
treaty, rule, order, judgment or regulation of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Requisite Lenders”: (a) as of any date of determination if the Commitments are
then in effect, Lenders having in the aggregate 66-2/3% or more of the
Commitments then in effect and (b) as of any date of determination if the
Commitments have then been suspended or terminated and there is then any
Indebtedness evidenced by the Notes, Lenders holding Notes evidencing in the
aggregate 66-2/3% or more of the aggregate Indebtedness then evidenced by the
Notes, and, in any event, not less than two (2) Lenders (unless there shall then
be but one Lender).

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Responsible Officer”: the chief executive officer or the president of the
applicable Loan Party, or, with respect to financial matters, the chief
financial officer of the applicable Loan Party, as applicable.

 

“Restricted Payments”: as defined in Section 7.6 hereof.

 

“Revolving Loan Commitment”: subject to Section 2.1(a) hereof, the commitment of
a Lender to make Revolving Loans and issue Letters of Credit hereunder.

 

“Revolving Loan Notes”: as defined in Section 2.1(d) hereof.

 

“Revolving Loans”: as defined in Section 2.1(a) hereof.

 

“Senior Debt”: The principal amount of the Obligations.

 

“Senior Leverage Ratio”: for the Borrower and its Subsidiaries on a consolidated
basis, for the fiscal quarter most recently ended and the immediately preceding
three fiscal quarters, the ratio of Senior Debt to EBITDA.

 

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

 

“Solvent”: when used with respect to any Person, that:

 

(a) the present fair salable value of such Person’s assets is in excess of the
total amount of the probable liability on such Person’s debts;

 

(b) such Person is able to pay its debts as they become due; and

 

(c) such Person does not have unreasonably small capital to carry on such
Person’s business as theretofore operated and all businesses in which such
Person is about to engage.

 

“Specified Investors”: Institute Grifols, S.A., Pecks Management Partners, Ltd.,
Barry D. Plost, or any investment fund or other Person in either event
controlled, directly or indirectly, by any such Person or their respective
Affiliates.

 

“Subsidiary”: as to any Person at any time of determination, a corporation,
partnership, limited liability company or other entity of which shares of stock
or other ownership interests having ordinary voting power (other than stock or
such other ownership interests having such power only by reason of the happening
of a contingency) to elect a majority of the board of directors or other
managers of such corporation, partnership or other entity are at the time owned,
or the management of which is otherwise controlled, directly or indirectly
through one or more intermediaries or Subsidiaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantee”: the Guaranty.

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Taxes”: as defined in Section 2.13 hereof.

 

“Termination Event”: (a) a Reportable Event, (b) the institution of proceedings
to terminate a Single Employer Plan by the PBGC under Section 4042 of ERISA, (c)
the appointment by the PBGC of a trustee to administer any Single Employer Plan
or (4) the existence of any other event or condition that would reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment by the PBGC of a trustee to administer, any Single
Employer Plan.

 

“Term Loan”: as defined in Section 2.1(b) hereof.

 

“Term Loan Commitment”: subject to Section 2.1(b) hereof, the commitment of a
Lender to fund its Pro Rata Share of the Term Loan to the Borrower on the
Closing Date.

 

“Term Loan Notes”: as defined in Section 2.1(d) hereof.

 

“Total Debt”: the aggregate principal amount of all Indebtedness (including all
Obligations and Capitalized Lease Obligations but excluding Indebtedness
described in Section 7.2(b) hereof and trade payables permitted by Section
7.2(d) hereof) of the Borrower and its Subsidiaries on a consolidated basis.

 

“Total Leverage Ratio”: for the Borrower and its Subsidiaries on a consolidated
basis, for the fiscal quarter most recently ended and the immediately preceding
three fiscal quarters, the ratio of Total Debt to EBITDA.

 

“Tranche”: the collective reference to LIBOR Loans the Interest Periods with
respect to all of which begin on the same date and end on the same later date
(whether or not such LIBOR Loans shall originally have been made on the same
day).

 

“Type”: as to any Loan, its nature as a Prime Rate Loan or a LIBOR Loan.

 

“UBOC”: Union Bank of California, N.A., a national banking association.

 

“UCC”: the Uniform Commercial Code as the same may from time to time be enacted
and in effect in the State of California; provided that, in the event by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of any Lien of the Lenders on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of California, the term “UCC” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

“West Bridgewater Property”: as defined in Section 6.9 hereof.

 

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
other Loan Document or any certificate or other document made or delivered
pursuant hereto or thereto.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) As used herein, in any other Loan Document, and in any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms not
defined in Section 1.1 above and accounting terms partly defined in Section 1.1
above, to the extent not defined, shall have the respective meanings given to
them under GAAP. Unless otherwise provided herein, all financial calculations
made with respect to the Borrower for the purpose of determining compliance with
the terms of this Agreement shall be made on a consolidated basis and in
accordance with GAAP. For the purpose of determining compliance with financial
covenants hereunder for any period, acquisitions, divestitures, and asset sales
occurring during such period will be included in the calculation of such ratio
for such period on a pro forma basis, and will be deemed to have occurred on the
first day of such period.

 

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified. The
words “include,” “includes” and “including” shall be deemed to be followed by
the phrase “without limitation”.

 

(d) Any financial ratios required to be maintained by the Borrower pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed in this Agreement and rounding the result up or
down to the nearest number (with a round-up if there is no nearest number) to
the number of places by which such ratio is expressed in this Agreement.

 

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(f) References to agreements, other contractual instruments and other documents
include all subsequent amendments and other modifications to such agreement and
documents, but only to the extent such amendments and other modifications are
not prohibited by the terms of any Loan Document.

 

SECTION 2. AMOUNT AND TERMS OF LOANS AND LETTERS OF CREDIT; COMMITMENT AMOUNTS

 

2.1 Loans and Letters of Credit; Commitments.

 

(a) Subject to the terms and conditions hereof, each Lender shall, pro rata,
according to such Lender’s pro rata share of the then applicable Aggregate
Revolving Loan Commitment, (i) make loans on a revolving credit basis to the
Borrower from time to time from and including the Closing Date to but excluding
the Maturity Date (each a “Revolving Loan”, and collectively, the “Revolving
Loans”) in accordance with the terms of this Agreement and (ii) issue Letters of
Credit for the account of the Borrower pursuant to Section 2.2 below from time
to time from and including the Closing Date to but excluding the Maturity Date;
provided, however, that (A) the sum of (1) the aggregate principal amount of all
Revolving Loans outstanding, (2) the aggregate Letter of Credit Amount of all
Letters of Credit outstanding and (3) the aggregate amount of unreimbursed
drawings under all Letters of Credit shall not exceed the lesser of (x) the

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Aggregate Revolving Loan Commitment or (y) the Borrowing Base at any time and
(B) the sum of (1) the aggregate Letter of Credit Amount of all Letters of
Credit outstanding and (2) the aggregate amount of unreimbursed drawings under
all Letters of Credit shall not exceed $1,000,000 at any time. Within the limits
of each Lender’s Revolving Loan Commitment and the Borrowing Base, the Borrower
may borrow, have Letters of Credit issued for the Borrower’s account, prepay
Revolving Loans, reborrow Revolving Loans, and have additional Letters of Credit
issued for the Borrower’s account after the expiration of previously issued
Letters of Credit.

 

(b) Subject to the terms and conditions hereof, on the Closing Date, each Lender
shall, pro rata according to such Lender’s pro rata share of the Aggregate Term
Loan Commitment, make an advance to the Borrower under its Term Loan Commitment
such that the aggregate principal amount of all such advances (collectively, the
“Term Loan”) equals the Aggregate Term Loan Commitment. Amounts repaid under the
Term Loan may not be reborrowed.

 

(c) Subject to Sections 2.9 and 2.11 hereof, the Loans may from time to time be
(i) LIBOR Loans, (ii) Prime Rate Loans or (iii) a combination thereof, as
determined by the Borrower and notified to the Administrative Agent in
accordance with either Section 2.1(d) or 2.5 hereof.

 

(d) The Revolving Loans made by each Lender to the Borrower shall be evidenced
by a Revolving Loan Promissory Note (Secured) of the Borrower, substantially in
the form of Exhibit G (each, a “Revolving Loan Note” and collectively, the
“Revolving Loan Notes”), with appropriate insertions therein as to payee, date
and principal amount, payable to the order of such Lender and representing the
obligation of the Borrower to pay the aggregate unpaid principal amount of all
Revolving Loans made by such Lender to the Borrower pursuant to Section 2.1(a)
hereof, with interest thereon as prescribed in Sections 2.7 and 2.8 hereof. The
portion of the Term Loan made by each Lender to the Borrower shall be evidenced
by a Term Loan Promissory Note (Secured) of the Borrower, substantially in the
form of Exhibit H (each, a “Term Loan Note” and collectively, the “Term Loan
Notes”), with appropriate insertions therein as to payee, date and principal
amount, payable to the order of such Lender and representing the obligation of
the Borrower to pay the unpaid principal amount of the portion of the Term Loan
made by such Lender to the Borrower pursuant to Section 2.1(b) hereof, with
interest thereon as prescribed in Sections 2.7 and 2.8 hereof. Each Lender is
hereby authorized (but not required) to record the date and amount of each
payment or prepayment of principal of its Loans made to the Borrower, each
continuation thereof, each conversion of all or a portion thereof to another
Type and, in the case of LIBOR Loans, the length of each Interest Period with
respect thereto, in the books and records of such Lender, and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of a Lender to make any such recordation or
notation in the books and records of such Lender (or any error in such
recordation or notation) shall not affect the obligations of the Borrower
hereunder or under any Note payable to such Lender.

 

(e) The Borrower shall give the Administrative Agent irrevocable written notice,
substantially in the form of a Loan Request (which notice must be received by
the Administrative Agent prior to 12:00 noon, Los Angeles time, one Business Day
prior to the

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proposed borrowing date or, if all or any part of the Loans are requested to be
made as LIBOR Loans, three Eurodollar Business Days prior to the proposed
borrowing date) requesting that the Lenders make Loans on the proposed borrowing
date and specifying (i) the aggregate amount of Loans requested to be made, (ii)
subject to Sections 2.9 and 2.11 hereof, whether the Loans are to be LIBOR
Loans, Prime Rate Loans or a combination thereof and (iii) if the Loans are to
be entirely or partly LIBOR Loans, the respective amounts of each such Type of
Loan and the respective lengths of the initial Interest Periods therefor.
Notwithstanding the foregoing, such notice may be given by telephone, provided
it is promptly confirmed on the same day in writing by delivery to the
Administrative Agent of a written notice, substantially in the form of a Loan
Request.

 

(f) The Revolving Loan Commitment of each Lender, the Aggregate Revolving Loan
Commitment, the Term Loan Commitment of each Lender, and the Aggregate Term Loan
Commitment shall terminate on the Maturity Date.

 

(g) All outstanding Revolving Loans shall be due and payable on the Maturity
Date.

 

(h) The Term Loan shall be payable in sixteen equal quarterly principal
installments, each in an amount sufficient to amortize the Term Loan fully, on a
straight-line basis, over four years, commencing on December 31, 2004 and
continuing on each March 31, June 30, September 30 and December 31 thereafter,
provided that any and all unpaid principal on the Term Loan and all accrued and
unpaid interest thereon shall be due and payable on the Maturity Date.

 

2.2 Issuance of Letters of Credit.

 

(a) Subject to the limitations on Letters of Credit set forth in Section 2.1(a)
above, the Borrower shall be entitled to request the issuance of standby and/or
commercial Letters of Credit from time to time from and including the Closing
Date to but excluding the date three Business Days prior to the Maturity Date,
by giving the Lenders a Letter of Credit Request in the form of Exhibit D hereto
at least three Business Days before the requested date of issuance of such
Letter of Credit (which shall be a Business Day); provided that the aggregate
effective face amounts of all Letters of Credit not then paid plus the aggregate
amounts paid under all Letters of Credit not then reimbursed by Borrower shall
not exceed $4,000,000. Any Letter of Credit Request received by the Lenders
later than 11:00 a.m., Los Angeles time, shall be deemed to have been received
on the next Business Day. Each Letter of Credit Request shall be signed by a
Responsible Officer, shall be irrevocable and shall be effective upon receipt by
the Lenders. Provided that a valid Letter of Credit Request has been received by
the Lenders and upon fulfillment of the other applicable conditions set forth in
Section 5.2 hereof, one of the Lenders will issue the requested Letter of
Credit. Each Letter of Credit shall have an expiration date as set forth in the
Letter of Credit Request, provided that no Letter of Credit shall in any event
have an expiration date later than the earlier of (i) one year after the
issuance thereof and (ii) two Business Days prior to the Maturity Date.

 

(b) The payment by the Issuing Lender of a draft drawn under a Letter of Credit
shall constitute for all purposes of this Agreement the making by such Issuing
Lender in its individual

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

capacity as a Lender hereunder of a Base Rate Loan in the amount of such payment
(but without any requirement of compliance with the conditions set forth in
Section 5.2 hereof).

 

(c) The obligations of the Borrower with respect to any Letter of Credit, any
Letter of Credit Request and any other agreement or instrument relating to any
Letter of Credit and any Prime Rate Loan made under Section 2.1(c) above shall
be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of the aforementioned documents under all
circumstances, including the following:

 

(i) any lack of validity or enforceability of any Letter of Credit, this
Agreement or any other Loan Document;

 

(ii) the existence of any claim, setoff, defense or other right that the
Borrower may have at any time against any beneficiary or transferee of any
Letter of Credit (or any Person for whom any such beneficiary or transferee may
be acting), the Issuing Lender (other than the defense of payment to such Lender
in accordance with the terms of this Agreement) or any other Person, whether in
connection with this Agreement, any other Loan Document, the transactions
contemplated hereby or thereby or any unrelated transaction;

 

(iii) any statement or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect, or any
statement therein being untrue or inaccurate in any respect whatsoever; provided
that payment under such Letter of Credit by the Issuing Lender against
presentation of such draft or document shall not have constituted gross
negligence or willful misconduct; and

 

(iv) any exchange, release or non-perfection of any Collateral, Guarantor
Collateral or other collateral, or any release, amendment or waiver of or
consent to departure from any Guarantee, other Loan Document or other guaranty,
for any of the Obligations of the Borrower in respect of the Letters of Credit.

 

(d) The Borrower shall pay the following fees with respect to each Letter of
Credit issued hereunder:

 

(i) for each commercial Letter of Credit, to and for the sole account of the
Issuing Lender, on the day any commercial Letter of Credit is issued or
extended, or the face amount thereof increased, a fee equal to the greater of
(A) $250 and (B) an amount equal to (x) 1/8% of the Letter of Credit Amount
thereof times (y) the number of calendar quarters (or portions thereof) falling
between the date of issuance of such Letter of Credit and the stated date of
expiration thereof;

 

(ii) for each standby Letter of Credit, to the Issuing Lender, for distribution
by the Issuing Lender to, and ratable sharing by, the Lenders, on the day any
standby Letter of Credit is issued, a per annum fee equal to the Applicable
LIBOR Margin multiplied by the Letter of Credit Amount for the period from and
including the day such Letter of Credit is issued to but excluding the day such
Letter of Credit expires; and

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iii) with respect to each Letter of Credit issued hereunder, to and for the
sole account of the Issuing Lender, from time to time such additional fees and
charges (including cable charges) as are generally associated with letters of
credit, in accordance with such Lender’s standard internal charge guidelines (as
such guidelines may change from time to time) and the related Letter of Credit
Request; and

 

(iv) with respect to each Letter of Credit issued hereunder, from time to time,
to and for the sole account of the Issuing Lender, such additional fees and
charges (including cable charges) as are generally associated with the issuance,
negotiation, amendment and payment of letters of credit, in accordance with such
Lender’s standard internal charge guidelines (as such guidelines may change from
time to time) and the related Letter of Credit Request.

 

(e) The Borrower agrees to the provisions in the Letter of Credit Request form;
provided, however, that the terms of the Loan Documents shall take precedence if
there is any inconsistency between the terms of the Loan Documents and the terms
of said form.

 

(f) The Borrower assumes all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither the Issuing Lender nor any of its partners, officers or
directors shall be liable or responsible for (i) the use that may be made of any
Letter of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; or (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereof, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged. In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept any document that appears on its face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

 

2.3 Optional Prepayments; Optional Commitment Reductions. The Borrower may, at
any time and from time to time, subject to Section 2.14 hereof, prepay the Loans
and/or permanently reduce the Aggregate Revolving Loan Commitment, in whole or
in part, without premium or penalty, upon at least three Business Days’
irrevocable written notice in the case of LIBOR Loans and upon at least one
Business Day’s irrevocable written notice in the case of Prime Rate Loans, from
the Borrower to the Administrative Agent, specifying the date and amount of
prepayment and/or commitment reduction, and whether the prepayment is of LIBOR
Loans, Prime Rate Loans or a combination thereof and, if of a combination
thereof, the amount allocable to each. If any such notice is given, the amount
specified in such notice shall be due and payable by the Borrower on the date
specified therein, together with accrued interest to such date on the amount
prepaid. Partial prepayments of Loans shall be in the aggregate principal amount
of $100,000 or an integral multiple of $50,000 in excess thereof.

 

2.4 Mandatory Prepayments.

 

(a) If on any date the sum of (i) the aggregate principal amount of all
Revolving Loans outstanding, (ii) the aggregate Letter of Credit Amount of all
Letters of Credit outstanding and (iii) the aggregate amount of unreimbursed
drawings under all Letters of Credit exceeds the lesser of (x) the Aggregate
Revolving Loan Commitment or (y) the Borrowing Base on such

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

date, the Borrower immediately shall pay to the Administrative Agent the full
amount of such excess.

 

(b) On the date of receipt by the Borrower or any Subsidiary of any Net Sale
Proceeds with respect to an Asset Disposition which would cause the aggregate
consideration for Asset Dispositions consummated by the Borrower or any
Subsidiary during the current fiscal year to exceed $500,000 (or, if an Event of
Default has occurred and is continuing, upon the consummation of any Asset
Disposition), the Borrower shall prepay the Loans (and such prepayment shall be
applied as set forth in Section 2.4(e) below) in an amount equal to 100% of such
Net Sale Proceeds in excess of $500,000. On or prior to the date of any Asset
Disposition, the Borrower agrees to provide the Lenders with calculations used
by the Borrower in determining the amount of any such prepayment under this
Section 2.4(b).

 

(c) If the Borrower or any Subsidiary receives insurance proceeds or
condemnation proceeds aggregating more than $100,000 (or in any amount after the
occurrence and during the continuance of a Default) at any time after the
Closing Date with respect to any Property which are not fully applied toward the
repair or replacement of such damaged or condemned Property by the earlier of
(i) 120 days after the receipt thereof and (ii) the occurrence of a Default, the
Borrower shall prepay the Loans (and such prepayment shall be applied as set
forth in Section 2.4(e) below) and, after all Loans have been prepaid, make a
Cash Collateral Deposit in an amount equal to 100% of the amount of such
proceeds not so applied. The Borrower shall give the Lender prompt written
notice of all insurance and condemnation proceeds received by it or any
Subsidiary on or after the Closing Date in excess of $200,000 per occurrence.

 

(d) If as of the end of any fiscal year of the Borrower, commencing with the
fiscal year ending on September 30, 2005, the Senior Leverage Ratio is greater
than or equal to 1.50 to 1.00, the Borrower shall prepay the Term Loan (and such
prepayment shall be applied as set forth in Section 2.4(e) below) in an amount
equal to 50% of the Excess Cash Flow for such fiscal year.

 

(e) Each prepayment pursuant to clause (b), (c) or (d) of this Section 2.4 shall
be applied first, to the outstanding principal balance of the Term Loan, in the
inverse order of maturity, second, in the case of clauses (b) and (c), to the
Revolving Loans, and third, in the case of clauses (b) and (c), to make a Cash
Collateral Deposit with respect to outstanding Letters of Credit. Each
prepayment shall be accompanied by payment in full of all accrued interest and,
if applicable, accrued commitment fees thereon to and including the date of such
prepayment, together with any additional amounts owing pursuant to Section 2.14
hereof. Each prepayment of the Revolving Loans shall permanently reduce the
Aggregate Revolving Loan Commitment in an amount equal to such prepayment.

 

2.5 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert LIBOR Loans to Prime Rate Loans by the Borrower giving the
Administrative Agent at least two Business Days’ prior irrevocable written
notice of such election pursuant to a Continuation Notice, provided that any
such conversion of LIBOR Loans may only be made on the last day of an Interest
Period with respect thereto. Subject to Sections 2.9 and 2.11 hereof, the
Borrower may elect from time to time to convert Prime Rate Loans to LIBOR Loans
by the Borrower giving the Administrative Agent at least three Eurodollar
Business Days’ prior

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

irrevocable written notice of such election pursuant to a Continuation Notice.
Any such notice of conversion to LIBOR Loans shall specify the length of the
initial Interest Period or Interest Periods therefor. All or any part of
outstanding LIBOR Loans and, subject to Sections 2.9 and 2.11 hereof, Prime Rate
Loans, may be converted as provided herein, provided that (i) any such
conversion may only be made if, after giving effect thereto, Section 2.6 below
shall not have been contravened, (ii) no such Loan may be converted into a LIBOR
Loan after the date that is one month prior to the Maturity Date and (iii) the
Borrower shall not have the right to elect to continue at the end of the
applicable Interest Period, or to convert to, a LIBOR Loan if a Default shall
have occurred and be continuing.

 

(b) Any LIBOR Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving notice to
the Administrative Agent, in accordance with the applicable provisions of the
term “Interest Period” set forth in Section 1.1 above, of the length of the next
Interest Period to be applicable to such LIBOR Loan, provided that no LIBOR Loan
may be continued as such (i) if, after giving effect thereto, Section 2.6 below
would be contravened, (ii) after the date that is one month prior to the
Maturity Date or (iii) if a Default shall have occurred and be continuing and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this Section or if such continuation is not permitted
pursuant to the preceding proviso, such LIBOR Loans shall be automatically
converted to Prime Rate Loans on the last day of such then-expiring Interest
Period.

 

2.6 Minimum Amounts of Tranches; Minimum Borrowings. All borrowings, conversions
and continuations of LIBOR Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Tranche shall be equal to $100,000 or a whole
multiple of $100,000 in excess thereof and, in any case, there shall not be more
than 7 Tranches. All borrowings of Prime Rate Loans shall be in a minimum amount
of $100,000 or a whole multiple of $100,000 in excess thereof.

 

2.7 Interest Rates and Payment Dates.

 

(a) Each Loan shall (i) if a LIBOR Loan, bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the LIBOR
Adjusted Rate plus the Applicable LIBOR Margin and (ii) if a Prime Rate Loan,
bear interest at a rate per annum equal to the Prime Rate plus the Applicable
Prime Rate Margin as adjusted daily.

 

(b) If any Event of Default shall have occurred and be continuing, all amounts
outstanding hereunder shall, at the election of the Requisite Lenders in their
sole discretion, bear interest at a rate per annum equal to the rate determined
pursuant to Section 2.7(a) above plus 2% per annum, from the date of the
occurrence of such Event of Default until such Event of Default is no longer
continuing (after as well as before judgment).

 

(c) Interest shall be payable in arrears on each Interest Payment Date;
provided, however, that interest accruing pursuant to paragraph (b) of this
Section shall be payable on demand.

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.8 Computation of Interest and Fees. Interest on the Loans and all other
Obligations shall be calculated on the basis of a 360-day year for the actual
days elapsed; provided that interest on Prime Rate Loans shall be calculated on
the basis of a year of 365 or 366 days, as applicable, for the actual days
elapsed. Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower in the absence of manifest error.

 

2.9 Inability to Determine Interest Rate. In the event that, prior to the first
day of any Interest Period, (a) the Lenders shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant market, adequate
and reasonable means do not exist for ascertaining the LIBOR Adjusted Rate for
such Interest Period or (b) the Lenders shall have determined that the LIBOR
Adjusted Rate for such Interest Period will not adequately and fairly reflect
the cost to the Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, the Lenders shall
give telecopy or telephonic notice thereof to the Borrower as soon as
practicable thereafter. If such notice is given, (i) any LIBOR Loans requested
to be made on the first day of such Interest Period shall accrue interest at the
Prime Rate, (ii) Loans that were to have been converted on the first day of such
Interest Period to LIBOR Loans shall be continued as Prime Rate Loans and (iii)
any outstanding LIBOR Loans shall be converted, on the first day of such
Interest Period, to Prime Rate Loans. Until such notice has been withdrawn by
the Lenders, no further LIBOR Loans shall be made or continued as such, nor
shall the Borrower have the right to convert Prime Rate Loans to LIBOR Loans.

 

2.10 Payments. All payments (including prepayments) to be made by the Borrower
hereunder and under the Notes, whether on account of principal, interest, fees
or otherwise, shall be made without setoff, deduction or counterclaim and shall
be made prior to 11:00 a.m., Los Angeles time, on the due date thereof to the
Administrative Agent at its offices specified in Section 10.2, in Dollars and in
immediately available funds. If any payment hereunder (other than payments on
the LIBOR Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension. If any payment on a LIBOR Loan becomes
due and payable on a day other than a Eurodollar Business Day, the maturity
thereof shall be extended to the next succeeding Eurodollar Business Day (and
interest shall continue to accrue thereon at the applicable rate) unless the
result of such extension would be to extend such payment into another calendar
month, in which event such payment shall be made on the immediately preceding
Eurodollar Business Day.

 

2.11 Illegality. Notwithstanding any other provision herein, if any change after
the Closing Date in any Requirement of Law or in the interpretation or
application thereof shall make it unlawful for any Lender to maintain LIBOR
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to continue LIBOR Loans as such and convert Prime Rate Loans to LIBOR
Loans shall forthwith be suspended during such period of illegality and (b) the
Loans of such Lender then outstanding as LIBOR Loans, if any, shall be converted
automatically to Prime Rate Loans on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law. If any such conversion of a LIBOR Loan occurs on a
day which is not the last day of the then current

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Interest Period with respect thereto, the Borrower shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 2.14 below. To the
extent that LIBOR Loans have been converted to Prime Rate Loans pursuant to this
Section 2.11, all payments and prepayments of principal that otherwise would be
applied to LIBOR Loans shall be applied instead to Prime Rate Loans.

 

2.12 Increased Costs.

 

(a) In the event that any change after the Closing Date in any Requirement of
Law or in the interpretation or application thereof or compliance by any Lender
with any request or directive (whether or not having the force of law but, if
not having the force of law, generally applicable to and complied with by banks
and financial institutions of the same general type as such Lender in the
relevant jurisdiction) from any central bank or other Governmental Authority
made subsequent to the Closing Date (a “Change in Law”):

 

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirements against assets held by, letters of
credit issued by, deposits or other liabilities in or for the account of,
advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender or Applicable Lending Office which is not
otherwise included in the determination of the LIBOR Adjusted Rate hereunder; or

 

(ii) shall impose on such Lender any other condition;

 

and the result of any of the foregoing is to increase the cost to such Lender of
issuing any Letter of Credit, or increase the cost to such Lender of converting
into, continuing or maintaining LIBOR Loans, or to reduce any amount receivable
hereunder in respect of any of the foregoing, in any case by an amount which
such Lender deems to be material, then, in any such case, the Borrower shall
immediately pay to such Lender, upon the demand of such Lender and upon receipt
of the certificate referenced below, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall notify the Borrower of the event by reason of which it has
become so entitled. A certificate as to any additional amounts payable pursuant
to this Section submitted by such Lender to the Borrower, which shall
demonstrate in reasonable detail the computation of such amounts, shall be
conclusive evidence of the accuracy of the information so recorded, absent
manifest error. Notwithstanding the foregoing, the Borrower shall not be
required to compensate a Lender pursuant to this subsection 2.12(a) for any
increased cost or reduction in respect of a period occurring more than six
months prior to the date on which such Lender notifies the Borrower of such
increase or reduction and such Lender’s intention to claim compensation
therefor, except, if the Change in Law giving rise to such increased cost or
reduction is retroactive, no such time limitation shall apply so long as such
Lender requests compensation within six months from the date on which the
applicable Governmental Authority informed such Lender of such Change in Law.
This covenant shall survive the termination of this Agreement, the expiration of
the Letters of Credit and the payment of the Note and all other amounts payable
hereunder.

 

(b) If, after the date of this Agreement, any Change in Law regarding capital
adequacy affects the amount of capital required or expected to be maintained by
any Lender or

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any corporation controlling such Lender, and such Lender (taking into
consideration its or such corporation’s policies with respect to capital
adequacy) determines that the amount of capital maintained by such Lender or
such corporation which is attributable to or based upon the Loans, the Letters
of Credit or this Agreement must be increased as a consequence of such Change in
Law by an amount deemed by such Lender to be material, then, upon demand of such
Lender the Borrower shall immediately pay to such Lender additional amounts
sufficient to compensate such Lender or such corporation for the increased costs
to such Lender or corporation of such increased capital. Any such demand shall
be accompanied by a certificate of such Lender setting forth in reasonable
detail the computation of any such increased costs, which certificate shall be
conclusive, absent manifest error. Notwithstanding the foregoing, the Borrower
shall not be required to compensate a Lender pursuant to this subsection 2.12(b)
for any reduction in respect of a period occurring more than six months prior to
the date on which such Lender notifies the Borrower of such reduction and such
Lender’s intention to claim compensation therefor, except, if the Change in Law
giving rise to such reduction is retroactive, no such time limitation shall
apply so long as such Lender requests compensation within six months from the
date on which the applicable Governmental Authority informed such Lender of such
Change in Law.

 

2.13 Taxes. All payments made by the Borrower in respect of the Obligations
shall be made free and clear of, and without deduction or withholding for or on
account of, any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority or any
political subdivision or taxing authority thereof or therein, other than
Excluded Taxes (all such non-Excluded Taxes being hereinafter called “Taxes”).
If any Taxes are required to be withheld from any amounts payable to any Lender
in respect of the Obligations, the amounts so payable to such Lender shall be
increased to the extent necessary to yield to such Lender (after payment of all
Taxes) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement and the Notes. The Borrower agrees to
indemnify each Lender for the full amount of Taxes (including any Taxes imposed
or asserted by any Governmental Authority on amounts payable under this
Section), paid by such Lender. Whenever any Taxes are payable by the Borrower,
as promptly as possible thereafter, the Borrower shall send to the Lenders a
copy of an original official receipt received by the Borrower showing payment
thereof or such other evidence of payment reasonably satisfactory to the
Lenders. If the Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to the Lenders the required receipts or other
required documentary evidence, the Borrower shall indemnify the Lenders for any
incremental taxes, interest or penalties (and related reasonable fees and
expenses of counsel) that may become payable by the Lenders as a result of any
such failure. The agreements in this Section shall survive the termination of
this Agreement, the expiration of the Letters of Credit and the payment of the
Notes and all other amounts payable hereunder.

 

2.14 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from and to pay each Lender on demand the amount of any
liability, loss or expense arising from the reemployment of funds obtained by it
or from fees payable to terminate the deposits from which such funds were
obtained (including reasonable fees and expenses of counsel) which such Lender
may sustain or incur as a consequence of (a) default by the Borrower in payment
when due of the principal amount of or interest on any LIBOR Loan, (b) default
by the Borrower in making a borrowing of, conversion into or continuation of
LIBOR

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (c) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement or (d) the making by the Borrower of a prepayment
or conversion of LIBOR Loans on a day which is not the last day of an Interest
Period with respect thereto (including any prepayment required as a result of
acceleration of the Loans under Section 8 hereof). Such Lender’s certificate as
to such liability, loss or expense shall be deemed conclusive, absent manifest
error. This covenant shall survive the termination of this Agreement, the
expiration of the Letters of Credit and the payment of the Notes and all other
amounts payable hereunder.

 

2.15 Mitigation of Costs. If any Lender, by taking any other reasonable action,
so long as making such change or taking such other action is not disadvantageous
to it in any financial, regulatory or other respect, can mitigate any adverse
effect on the Borrower under Sections 2.11, 2.12 or 2.13 hereof, such Lender
shall take such action.

 

2.16 Upfront Fee; Unused Commitment Fee. The Borrower agrees to pay to each
Lender (i) an upfront fee based on such Lender’s pro rata share of the Aggregate
Revolving Loan Commitment and the Aggregate Term Loan Commitment and computed at
a rate equal to 1.00%, and (ii) an unused commitment fee for the period from and
including the Closing Date to but excluding the Maturity Date, based on the
average aggregate amount, for each day during such period, of the Available
Revolving Loan Commitment, and computed at a rate equal to 0.25% per annum. Such
upfront fee shall be due and payable to each Lender on the Closing Date; the
unused commitment fee shall be payable in installments quarterly in arrears on
the last day of each March, June, September and December and on the Maturity
Date, commencing on the first such date to occur after the Closing Date.

 

2.17 Administrative Agent’s Right to Assume Funds Available for Advances. Unless
the Administrative Agent shall have been notified by any Lender no later than
10:00 a.m., Los Angeles time, on the Business Day of the proposed funding by the
Administrative Agent of any Loan that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of the total amount
of such Loan, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower a corresponding amount. If the Administrative Agent has made funds
available to Borrower based on such assumption and such corresponding amount is
not in fact made available to the Administrative Agent by such Lender, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent promptly shall notify Borrower and Borrower shall pay such corresponding
amount to the Administrative Agent. The Administrative Agent also shall be
entitled to recover from such Lender interest on such corresponding amount in
respect of each day from the date such corresponding amount was made available
by the Administrative Agent to Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to the daily
Federal Funds Rate. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its share of the Commitments or to prejudice any
rights which the Administrative Agent or Borrower may have against any Lender as
a result of any default by such Lender hereunder.

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 3. SECURITY INTEREST

 

As security for the payment and performance of the Obligations, the Borrower,
for valuable consideration, the receipt of which is acknowledged, hereby grants
to each of the Lenders a security interest in all of the Borrower’s tangible and
intangible property, whether now owned or existing, or hereafter acquired or
arising, including:

 

(a) all Accounts;

 

(b) all Inventory;

 

(c) all equipment, machinery, tools, dies, molds, furniture, furnishings, all
tangible personal property similar to any of the foregoing, and all equipment as
defined in Section 9109(2) of the UCC, wherever the same may be located;

 

(d) all general intangibles including, without limitation, customer lists,
contract rights, causes of action, goodwill, royalties, licenses, franchises,
permits, intellectual property, blueprints, drawings, manuals, technical data,
trade secrets, trade names, trademarks, and copyrights;

 

(e) all chattel paper of every kind and description, including all additions
thereto and substitutions therefor;

 

(f) all rights to the payment of money, including without limitation, amounts
due from affiliates, all tax refunds of every kind and nature including loss
carryback refunds, insurance policies and proceeds, factoring agreements, and
all rights to deposit or advance payments;

 

(g) all business records and files (including, without limitation, computer
programs, disks, tapes and related electronic data processing media) and writing
of the Borrower in which the Borrower has an interest in any way relating to the
foregoing property, and all rights of the Borrower to retrieval from third
parties of electronically processed and recorded information pertaining to any
such property;

 

(h) all documents, documents of title, and instruments (whether negotiable or
non-negotiable);

 

(i) all investment property;

 

(j) all letter-of-credit rights;

 

(k) all liens, guaranties and securities for any of the foregoing (a) through
(j); and

 

(l) all products of, accessions to, and proceeds (including insurance proceeds)
of any of the foregoing (a) through (k).

 

All of such property in (a) through (l) above is collectively referred to as the
“Collateral.” Notwithstanding the foregoing, Collateral shall not include the
West Bridgewater Property.

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders to enter into this Agreement and to make the Loans and
issue the Letters of Credit, the Borrower hereby represents and warrants to the
Lenders that:

 

4.1 Financial Condition. The Borrower’s financial statements for (i) the fiscal
year of the Borrower ended September 30, 2003, audited by KPMG LLP and (ii) its
fiscal quarter ended June 30, 2004, copies of which have heretofore been
furnished to the Lenders, present fairly in all material respects the financial
condition of the Borrower, on a consolidated basis, as at such respective dates,
and the results of the operations and cash flows of the Borrower, on a
consolidated basis, for the respective fiscal periods then ended, subject, in
the case of such quarterly financial statements, to changes resulting from audit
and normal year-end adjustments. Such financial statements (the “Financial
Statements”), including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved. Neither the Borrower nor any Subsidiary has any Guarantee Obligation,
contingent liability or liability for taxes, or any long-term lease or unusual
forward or long-term commitment, including, without limitation, any interest
rate or foreign currency swap or exchange transaction, which is not reflected in
the Financial Statements, or in the notes thereto (with respect to the periods
covered thereby), or in future financial statements or the notes thereto
delivered to the Lender (in the case of subsequent periods), except, in any
case, to the extent otherwise disclosed to the Lender in writing or as set forth
in the Boston Biomedica Acquisition Documents. Since September 30, 2003 there
has been no event or condition resulting in a Material Adverse Effect.

 

4.2 Corporate Existence; Compliance with Law. The Borrower and each Subsidiary,
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has the corporate, partnership or
limited liability company power, as the case may be, and authority, and the
legal right, to own and operate its Properties, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and in which it proposes to be engaged after the Closing Date, (c) is duly
qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, each of which jurisdictions is set
forth on Schedule 4.2 hereto, except for those jurisdictions where the failure
to be so qualified or in good standing has not had and will not result in a
Material Adverse Effect and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not reasonably
be expect to have a Material Adverse Effect.

 

4.3 Corporate Power; Authorization; Consents; Enforceable Obligations. (a) The
Borrower and each of its Subsidiaries has the corporate, partnership or limited
liability company power, as the case may be, and authority, and the legal right,
to make, deliver and perform the Loan Documents, in each case to which it is or
will be a party, and to borrow hereunder (in the case of the Borrower), and each
Loan Party has taken all necessary corporate, partnership or limited liability
action, as applicable, to authorize (i) the borrowings on the terms and
conditions of this Agreement and the Notes and (ii) the execution, delivery and
performance of the Loan Documents to which it is or will be a party.

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) No consent or authorization of, filing with or other act by or in respect
of, any Governmental Authority or any other Person is required in connection
with the borrowings hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement, the Notes or the other Loan Documents
except for any consent, authorization, filing or other act which has been made
or obtained and is in full force and effect. This Agreement has been, and each
of the Notes and the other Loan Documents to which the Borrower or any
Subsidiary is or will be a party will be, duly executed and delivered by it.
This Agreement constitutes, and each of the Notes and the other Loan Documents
when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower and each Subsidiary (to the extent the Borrower or
such Subsidiary is a party thereto) enforceable against it in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

4.4 No Legal Bar. The execution, delivery and performance of this Agreement, the
Notes and the other Loan Documents, and the borrowings hereunder and the use of
the proceeds thereof, will not violate any Requirement of Law or material
Contractual Obligation of the Borrower or any Subsidiary, and will not result
in, or require, the creation or imposition of any Lien on any of its properties
or revenues pursuant to any such Requirement of Law or such Contractual
Obligation, except pursuant to the Loan Documents.

 

4.5 No Material Litigation. Except as set forth in Schedule 4.5 hereto, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any Subsidiary or against any of its or
their properties or revenues or by or against any Affiliate of the Borrower or
any Subsidiary, (a) with respect to this Agreement, the Notes or the other Loan
Documents, or any of the transactions contemplated hereby or thereby or (b)
which could reasonably be expected to have a Material Adverse Effect.

 

4.6 Ownership of Property; Liens; Condition of Properties. The Borrower and each
Subsidiary has good title to all Properties purported to be owned thereby, free
and clear of any Liens, except those permitted by Section 7.3 hereof. The
Property and assets of the Borrower and its Subsidiaries constitute all property
and assets reasonably necessary for the business of the Borrower and its
Subsidiaries, except as set forth in Schedule 4.6, are in good order and repair
in all material respects (ordinary wear and tear excepted) and are fully covered
by the insurance required under the Loan Documents. Neither the Borrower nor any
Subsidiary has used (or permitted the filing of any financing statement under)
any legal or operating name at any time during the five years immediately
preceding the execution of this Agreement, except as identified on Schedule 4.6.

 

4.7 Environmental Matters.

 

(a) Except as set forth in Schedule 4.7 hereto, each Property, and all
operations at each Property, are in compliance in all material respects with all
applicable Environmental Laws.

 

(b) Except as set forth in Schedule 4.7 hereto, there is no contamination at,
under or about such Properties, or violation of any Environmental Law with
respect to such Properties or

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the business conducted at such Properties which involves a matter or matters
which has caused or could reasonably be expect to cause a Material Adverse
Effect.

 

(c) Except as set forth in Schedule 4.7 hereto, no Loan Party has received any
notice of violation, alleged violation, non-compliance, liability or potential
liability regarding environmental matters or compliance with Environmental Laws
with regard to any of the Properties or the business conducted at the
Properties, nor does the Borrower have knowledge that any such notice will be
received or is being threatened which has caused or could reasonably be expected
to cause a Material Adverse Effect.

 

(d) No judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Loan Party is named as a party with respect to the Properties or the
business conducted at the Properties, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to such Properties or such business which has caused or could
reasonably be expected to cause a Material Adverse Effect.

 

4.8 Intellectual Property. The Borrower and each Subsidiary owns, or is licensed
to use, all trademarks, trade names, patents and copyrights necessary for the
conduct of its business as currently conducted in all material respects (the
“Intellectual Property”). Except as set forth in Schedule 4.8, no claim which
could reasonably be expected to have a Material Adverse Effect has been asserted
and is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower or any Subsidiary know of any valid basis for
any such claim. To the Borrower’s knowledge, except as set forth in Schedule 4.8
hereto, the use of such Intellectual Property by the Borrower and its
Subsidiaries does not infringe in any material respect on the rights of any
Person, nor, to the Borrower’s knowledge, does the use by other Persons of such
Intellectual Property infringe in any material respect on the rights of the
Borrower or any Subsidiary. In the event of the enforcement by the Lenders of
their rights as secured creditors under the Loan Documents, the Lenders will not
be required to own or otherwise possess the right to use any patent, trademark
or other intellectual property, or any license to use the same, in each case of
any third party, in order to sell any inventory of any Loan Party.

 

4.9 Taxes. The Borrower and each Subsidiary has filed or caused to be filed all
tax returns which are required to be filed and has paid all taxes shown to be
due and payable on said returns or on any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any Governmental Authority (other than any not yet delinquent or
the amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the Borrower or such Subsidiary, as
appropriate); as of the Closing Date, no tax Lien has been filed, and no claim
which could reasonably be expected to have a Material Adverse Effect is being
asserted with respect to any such tax, fee or other charge.

 

4.10 Federal Regulations. No Loan, no Letter of Credit, and no part of the
proceeds thereof are intended to be or will be used, directly or indirectly, for
“purchasing” or “carrying”

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Margin Stock within the respective meanings of each of the quoted terms
under Regulation U for any purpose which violates the provisions of the
Regulations of the Board of Governors of the Federal Reserve System. If
requested by the Lenders, the Borrower will furnish to the Administrative Agent
a statement to the foregoing effect in conformity with the requirements of Form
U-1 referred to in Regulation U.

 

4.11 ERISA Compliance.

 

(a) The Borrower and each Subsidiary is in compliance in all respects with all
applicable provisions of ERISA, and all rules, regulations and orders
implementing ERISA, except to the extent that the failure to comply therewith
could not be reasonably expected to, in the aggregate, have a Material Adverse
Effect.

 

(b) Neither the Borrower, nor any Subsidiary or any ERISA Affiliate thereof
maintains or contributes to (or has maintained or contributed to) any
Multiemployer Plan under which the Borrower, any Subsidiary or any ERISA
Affiliate thereof has any withdrawal liability.

 

(c) Neither the Borrower, nor any Subsidiary or any ERISA Affiliate thereof
sponsors or maintains any defined benefit pension plan under which there is an
accumulated funding deficiency within the meaning of Section 412 of the Code,
whether or not waived.

 

(d) The liability for accrued benefits under each defined benefit pension plan
that will be sponsored or maintained by the Borrower, any Subsidiary or any
ERISA Affiliate thereof (determined on the basis of the actuarial assumptions
utilized by the PBGC) does not exceed the aggregate fair market value of the
assets under each such defined benefit pension plan.

 

(e) The aggregate liability of the Borrower, each Subsidiary and each ERISA
Affiliate thereof arising out of or relating to a failure of any employee
benefit plan within the meaning of Section 3(2) of ERISA to comply with
provisions of ERISA or the Code will not have a Material Adverse Effect.

 

(f) There does not exist any unfunded liability (determined on the basis of
actuarial assumptions utilized by the actuary for the plan in preparing the most
recent annual report) of the Borrower, any Subsidiary or any ERISA Affiliate
thereof under any plan, program or arrangement providing post retirement, life
or health benefits.

 

(g) No Reportable Event and no Prohibited Transaction (as defined in ERISA) has
occurred or is occurring with respect to any plan with which the Borrower or any
Subsidiary is associated.

 

4.12 Investment Company Act; Public Utility Holding Company Act. Neither the
Borrower nor any Subsidiary is an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended (the “Investment Company Act”). Neither the
Borrower nor any Subsidiary is a “holding company,” or an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company,” within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

 

4.13 Subsidiaries. As of the Closing Date, the Borrower has no Subsidiaries.

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.14 Purpose of Loans and Letters of Credit.

 

(a) The proceeds of the Loans are intended to be and shall be used by the
Borrower as follows: (i) to repay the Existing Credit Facilities; (ii) to
finance, in part, the Boston Biomedica Acquisition; (iii) for working capital
and general corporate purposes of the Borrower and its Subsidiaries; and (iv) to
finance, in part, Permitted Acquisitions.

 

(b) The Letters of Credit shall be used for general corporate purposes of the
Borrower and its Subsidiaries.

 

4.15 Accuracy and Completeness of Information. All information contained in any
application, schedule, report, certificate, or any other document given to the
Lenders by or on behalf of the Borrower or any Subsidiary in connection with the
Loan Documents is in all material respects true, accurate and complete as of the
date referred to therein, and no such Person has omitted to state therein (or
failed to include in any such document) any material fact or any fact necessary
to make such information not misleading. All projections given to the Lenders by
or on behalf of the Borrower or any Subsidiary have been prepared with a
reasonable basis and in good faith making use of such information as was
available at the date such projection was made. The projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made and as of the Closing Date, it being recognized that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results.

 

4.16 Real Property Assets. Schedule 4.16 sets forth all real property that, as
of the Closing Date, is owned, leased, occupied, used, controlled, managed or
operated by the Borrower and its Subsidiaries.

 

4.17 Permits, Etc. Except as set forth in Schedule 4.17, the Borrower and its
Subsidiaries have all permits, licenses, authorizations and approvals required
for each of them lawfully to own, lease, control, manage and operate its
Properties and businesses, except for such permits, licenses, authorizations or
approvals for which the failure to obtain or maintain could not reasonably be
expected to have a Material Adverse Effect. No condition exists or event has
occurred which, in itself or with the giving of notice or lapse of time or both,
would result in the suspension, revocation, impairment, forfeiture or
non-renewal of any such permit, license, authorization or approval.

 

4.18 Nature of Business. Neither the Borrower nor any Subsidiary is engaged in
any business other than (i) the manufacture, distribution and sale of
plasma-based diagnostic products, (ii) the manufacture, distribution and sale of
cell culture-related products, (iii) the distribution and sale of plasma-based
components for the development and manufacture of therapeutics, (iv) the
manufacture, distribution, and sale of tissue and plasma-based research
products, including DNA and RNA, and (v) the compilation, distribution, and sale
of certain patient information accompanying tissue and plasma-based research
products, including DNA and RNA.

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.19 Capital Structure and Equity Ownership. Schedule 4.19 hereto accurately and
completely discloses as of the Closing Date the number and classes of equity
ownership rights and interests in the Borrower (whether existing as common or
preferred stock, general or limited partnership interests, or limited liability
company membership interests, or warrants, options or other instruments
convertible into such equity). All such shares and interests are validly
existing, fully paid and non assessable in all material respects. As of the
Closing Date there are no Equityholder Agreements except as disclosed in
Schedule 4.19 hereto.

 

4.20 Insolvency. After giving effect to the funding of Loans and the issuance of
any Letters of Credit on the Closing Date, the application of the proceeds of
such Loans as provided herein, and the payment of all estimated legal,
underwriting, investment banking, accounting and other fees related hereto and
thereto, the Borrower and each other Loan Party will be Solvent as of and on the
Closing Date.

 

4.21 Labor Matters. There are no strikes or other labor disputes against the
Borrower or any Subsidiary pending, or to the Borrower’s knowledge, threatened
against it or any Subsidiary as of the Closing Date or that could reasonably be
expected to have a Material Adverse Effect.

 

4.22 Condemnation. No taking of any of the Properties or any part thereof
through eminent domain, conveyance in lieu thereof, condemnation or similar
proceeding is pending or, to the knowledge of the Borrower, threatened by any
Governmental Authority as of the Closing Date or that could reasonably be
expected to have a Material Adverse Effect.

 

4.23 Representations and Warranties Relating to Accounts. The Borrower
represents and warrants that, with respect to each Account of the Borrower:

 

(a) except as otherwise disclosed to the Administrative Agent, (1) such Account
arises out of a bona fide sale and delivery of goods or rendition of services by
the Borrower in the ordinary course of its business and is not evidenced by a
judgment, an instrument or chattel paper, (2) there are no setoffs, claims or
disputes existing or asserted with respect thereto and the Borrower has not
agreed and will not agree with the applicable Account Debtor for (i) any
deduction therefrom, (ii) any extension of the time for payment thereof, (iii)
any compromise or settlement for less than the full amount thereof, or (iv) any
release, in whole or in part, of any Person liable therefor except deductions,
extensions, compromises, settlements or releases allowed by the Borrower in the
ordinary course of its business for prompt payment and disclosed to the
Administrative Agent, (3) there are no facts, events or occurrences that in any
way impair the validity, collectibility or enforceability thereof or tend to
reduce the amount payable thereunder as reflected on the invoices, statements
and written schedules of Accounts delivered to the Lenders with respect thereto
in any material respect, or that might result in any material adverse change in
the financial condition of the applicable Account Debtor or the collectibility
thereof, and (4) the Borrower has no knowledge that the applicable Account
Debtor is unable generally to pay its debts as they become due;

 

(b) the amounts reflected on all records, invoices, statements and schedules of
Accounts with respect thereto are actually and absolutely owing to the Borrower
as indicated thereon and are not in any way contingent;

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) in the case of Eligible Accounts, no payments (other than payments treated
as deferred revenues) have been made thereon; and

 

(d) to the best of the Borrower’s knowledge, the applicable Account Debtor has
the capacity to contract.

 

4.24 Representations and Warranties Relating to Inventory. The Borrower
represents and warrants that, with respect to all Inventory of the Borrower, (a)
such Inventory is, and will continue to be, located at a location with respect
to which the Administrative Agent has received a satisfactory landlord’s consent
agreement or warehouse bailment agreement, as applicable, except as permitted
under Section 6.14 hereof, (b) such Inventory has not been consigned to any
Person, (c) such Inventory has been and will be produced in compliance with all
applicable laws, including the minimum wage and overtime pay provisions of the
federal Fair Labor Standards Act, (d) the Borrower has good, indefeasible and
merchantable title to such Inventory and such Inventory is not subject to any
Lien or document whatsoever except for Liens in favor of the Collateral Agent
and Liens permitted under Section 7.3 hereof, (e) except as disclosed to the
Administrative Agent, such Inventory is not subject to any licensing, patent,
royalty, trademark, trade name or copyright agreements with any third parties
that would require any consent of any third party upon sale or disposition
thereof or the payment of any monies to any third party as a condition precedent
to any such sale or other disposition, and (f) the completion of manufacture,
sale or other disposition of such Inventory by the Collateral Agent following an
Event of Default shall not require the consent of any Person and shall not
constitute a breach or default under any contract or agreement to which the
Borrower is a party or to which such property is subject.

 

SECTION 5. CONDITIONS PRECEDENT

 

5.1 Conditions to Closing Date. The agreement of the Lenders to make the Loans
requested to be made by them and to issue any Letters of Credit to be issued
hereunder, in each case in accordance with the terms hereof, is subject to the
satisfaction, in each case in form and substance acceptable to the Lenders, of
the following conditions precedent:

 

(a) Credit Agreement. The Lenders shall have received this Agreement, executed
and delivered by an authorized officer of the Borrower.

 

(b) Other Loan Documents. The Lenders shall have received the Notes and each
other Loan Document, in each case dated as of the Closing Date and executed and
delivered by an authorized officer of the relevant Loan Party or other Person
executing and delivering such Loan Document. The Collateral Agent shall have
received (i) a Landlord Consent executed by the landlord with respect to the
Borrower’s premises known as (a) 1935 Avenida del Oro, Oceanside, California and
(b) 21 North York Road, Hatboro, Pennsylvania, and (ii) a letter of notification
and agreement from each warehouse or storage facility at which Collateral is
located as of the Closing Date, including from Miramar Cold Storage, except for
those consents, notices and waivers referred to in Section 6.14.

 

(c) Certificate as to Corporate Organization, Standing and Proceedings. The
Lenders shall have received (i) an incumbency certificate with respect to each
Loan Party, each dated the Closing Date, executed by an appropriate officer
thereof, (ii) a copy of the resolutions of the

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Board of Directors, or similar governing body, of each Loan Party authorizing
(i) the Loan Documents to which it is or will be a party, and (iii) in the case
of the Borrower, the borrowings contemplated hereunder, in each case certified
by an appropriate officer of such Loan Party as of the Closing Date, which
certificate states that the resolutions thereby certified have not been amended,
modified, revoked or rescinded and are in full force and effect.

 

(d) Organic Documents. The Lenders shall have received copies of the Organic
Documents of each Loan Party, in each case certified as of the Closing Date as
complete and correct copies thereof, and in full force and effect, by an
appropriate officer of the relevant Loan Party; provided that the Borrower shall
not be required to deliver copies of any warrant and option agreements.

 

(e) Costs. The Lenders shall have received payment or evidence of payment by the
Borrower of all costs, expenses and taxes accrued and unpaid and otherwise due
and payable on or before the Closing Date by the Borrower pursuant to this
Agreement.

 

(f) Fees. The Lenders shall have received the fees to be paid on the Closing
Date pursuant to the terms of this Agreement.

 

(g) Legal Opinions. The Lenders shall have received the following executed legal
opinions, each dated the Closing Date:

 

(A) the executed legal opinion of O’Melveny & Myers LLP, counsel to the Loan
Parties, in form substantially similar to Exhibit I hereto satisfactory to the
Lenders; and

 

(B) such other legal opinions as the Lenders may reasonably request.

 

(h) Filings, Etc. The Lenders shall have received as of the Closing Date
evidence of the filing, or of provision acceptable to the Lenders for the
filing, of appropriate UCC financing statements, and fixture filings, if
requested by the Lenders, naming the Collateral Agent as secured party, in such
office or offices as may be necessary or desirable to perfect the security
interests purported to be created by any of the Collateral Documents or the
Guarantor Collateral Documents.

 

(i) Lien Searches. The Lenders shall have received such UCC searches, and other
Lien searches, as they shall request.

 

(j) Good Standing Certificates. The Lenders shall have received, with respect to
each Loan Party, a certificate, dated a recent date, of the Secretary of State
(or other relevant state authority) of the state of formation of such Loan Party
and each other jurisdiction where such Loan Party is required to be qualified to
do business under such jurisdiction’s law (each of which is set forth on
Schedule 4.2 hereto), certifying as to the existence and good standing of, and
the payment of taxes by, each Loan Party in such state, except for those
certificates referred to in Section 6.16.

 

(k) No Default/Representations. No Default shall have occurred and be continuing
on the Closing Date or would occur after giving effect to the funding of Loans
and the issuance

 

-42-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of any Letters of Credit on the Closing Date, the application of the proceeds of
such Loans as provided herein, and the payment of all estimated legal,
underwriting, investment banking, accounting and other fees related hereto and
thereto, and the representations and warranties contained in this Agreement and
each other Loan Document, and the representations and warranties contained in
each certificate or other writing delivered to the Lender in satisfaction of the
conditions set forth in this Section 5.1 prior to or on the Closing Date, except
to the extent such representations and warranties expressly relate to an earlier
date, shall be correct in all material respects on and as of the Closing Date,
and the Lender shall have received a certificate of a Responsible Officer of the
Borrower to such effect, dated as of the Closing Date.

 

(l) Insurance Policies. The Lenders shall have received evidence that the
insurance policies provided for in Section 6.5 below are in full force and
effect, certified by the insurance broker therefor, together with appropriate
evidence showing the Collateral Agent as an additional named insured or loss
payee, except for the items to be delivered pursuant to Section 6.15.

 

(m) Pro Forma Closing Financial Statements. The Lenders shall have received pro
forma consolidated and consolidating financial statements for the Borrower and
its Subsidiaries as of the Closing Date.

 

(n) Operating Projections. The Lenders shall have received operating projections
for the Borrower and its Subsidiaries which shall be set forth on a quarterly
basis for the first year after the Closing Date and on an annual basis for each
year of the term of this Agreement thereafter.

 

(o) Capital Expenditure Budgets. The Lenders shall have received a budget of the
Capital Expenditures of the Borrower and its Subsidiaries for each year of the
term of this Agreement.

 

(p) Subordination of Indebtedness to Affiliates. The Lenders shall have received
satisfactory evidence of the subordination to the Obligations of all
Indebtedness of the Borrower owed to any of its Affiliates.

 

(q) Due Diligence Reports on Acquired Companies. The Lenders shall have received
all due diligence reports prepared for the Borrower in respect of Boston
Biomedica, Inc. and Genomics Collaborative, Inc.

 

(r) Acquisition Documents. The Lenders shall have received the final, executed
Boston Biomedica Acquisition Documents and the final, executed purchase and sale
documents relating to the Borrower’s Acquisition of the assets of Genomics
Collaborative, Inc.

 

(s) Additional Acquisition Financing. The Lenders shall have been satisfied with
their review of the additional financing received by the Borrower for the Boston
Biomedica Acquisition, which shall have been in a gross amount of not less than
$12,000,000 and shall consist of notes subordinated to the Obligations in a
manner reasonably satisfactory to the Lenders and the issuance of capital stock
by the Borrower and/or a contribution to the Borrower’s capital.

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(t) Audit. The Lenders shall have completed a satisfactory audit of the
Borrower’s books and records and the Collateral.

 

(u) Verification of EBITDA. The Lenders shall have received satisfactory
confirmation that the Borrower’s pro forma historical consolidated EBITDA for
the most currently available twelve-month period prior to the Closing Date,
after giving effect to the Boston Biomedica Acquisition and the acquisition of
the assets of Genomics Collaborative, Inc., on an actual basis without giving
effect to add-backs, was not less than $10,000,000.

 

(v) Minimum Unused Availability. The Lenders shall have determined that the
amount of the Borrower’s borrowing availability under the Revolving Loans
facility pursuant to Section 2.1(a) hereof on the Closing Date is not less than
$4,000,000, after giving effect to (i) all Loans to be made and Letters of
Credit to be issued on the Closing and (ii) the payment of all trade accounts
payable of the Borrower to within sixty days after due date.

 

(w) Additional Proceedings. The Lenders shall have received such other
approvals, opinions and documents as the Lenders may reasonably request and all
legal matters incident to the making of such Loans and issuance of such Letters
of Credit shall be reasonably satisfactory to the Lenders.

 

5.2 Conditions to Each Loan or Letter of Credit. The agreement of the Lenders to
make the Loans requested to be made by them and to issue any Letters of Credit
to be issued hereunder, is also subject to the satisfaction, immediately prior
to or concurrently with the making of such Loan or the issuance of such Letter
of Credit, of the following conditions precedent:

 

(a) Representations and Warranties; No Default. The following statements shall
be true and the Borrower’s acceptance of the proceeds of such Loan or its
delivery of an executed Letter of Credit Request shall be deemed to be a
representation and warranty of the Borrower, on the date of such Loan or as of
the date of issuance of such Letter of Credit, as applicable, that:

 

(i) The representations and warranties contained in this Agreement, each other
Loan Document and each certificate or other writing delivered to the Lenders in
connection herewith are correct on and as of such date in all material respects
as though made on and as of such date except to the extent that such
representations and warranties expressly relate to an earlier date; and

 

(ii) No Default has occurred and is continuing or would result from the making
of the Loan or the issuance of such Letter of Credit to be made or issued on
such date.

 

(b) Legality. The making of such Loan or the issuance of such Letter of Credit,
as applicable, shall not contravene any law, rule or regulation applicable to
any Lender, the Borrower or any other Loan Party.

 

(c) Loan Request or Letter of Credit Request. The Administrative Agent shall
have received a Loan Request or Letter of Credit Request, as applicable,
pursuant to the provisions of this Agreement from the Borrower.

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 6. AFFIRMATIVE COVENANTS

 

The Borrower hereby agrees that from and after the Closing Date, so long as any
Note remains outstanding and unpaid, any Letter of Credit is outstanding or any
other amount is owing to the Lenders hereunder except to the extent otherwise
agreed by the Requisite Lenders:

 

6.1 Financial Statements. The Borrower shall furnish to the Administrative
Agent:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such year and the related
audited income statement, statement of shareholders’ equity and operating cash
flow statement, reported on without qualification or exception by the
Accountants and accompanied by a certificate signed by such Accountants in a
form reasonably acceptable to the Administrative Agent, at the time of the
completion of the annual audit, stating that the financial statements fairly
present, in all material respects, the consolidated financial condition of the
Borrower as of the date thereof and for the period covered thereby; and

 

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three fiscal quarters of each fiscal year of the Borrower,
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries
for such fiscal quarter and the related unaudited income statement, statement of
shareholders’ equity and operating cash flow statement for such fiscal quarter
and the portion of the fiscal year through the end of such fiscal quarter, all
certified by a Responsible Officer of the Borrower substantially in the form of
Exhibit J hereto stating that (i) the financial statements are fairly stated in
all material respects (subject to normal year-end audit adjustments), (ii) the
representations and warranties set forth in this Agreement remain true and
correct, and (iii) no Event of Default has occurred and is continuing, each as
of such date.

 

All such financial statements shall be complete and correct in all material
respects and prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods.

 

6.2 Certificates; Other Information. The Borrower shall:

 

(a) furnish to the Administrative Agent, concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b) above, a Covenant
Compliance Certificate in the form of Exhibit C hereto with respect to such
fiscal year or quarter, as the case may be;

 

(b) furnish to the Administrative Agent, within 30 days after the end of each
month, a Borrowing Base Certificate, together with detailed agings of the
Accounts, the Inventory and the accounts payable of the Borrower;

 

(c) furnish to the Administrative Agent, as soon as available, but in any event
within the first 30 days of each fiscal year of the Borrower, a copy of (i) the
annual operating budget for the Borrower and its Subsidiaries for such fiscal
year and the immediately succeeding fiscal year and (ii) a complete financial
forecast of the results of the Borrower and its Subsidiaries for such

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

fiscal year and the immediately succeeding fiscal year, in each case in form and
detail reasonably satisfactory to the Lenders;

 

(d) furnish to the Administrative Agent, within five Business Days after the
same are filed, copies of all financial statements and reports which the
Borrower or any Subsidiary may make to, or file with, the Securities and
Exchange Commission or any successor or analogous Governmental Authority,
including all reports on Form 10-K or 10-Q (it being understood that the
Borrower shall have met its requirements under clauses (a) and (b) of Section
6.1 to the extent it provides the Administrative Agent with copies of the
Borrower’s Annual Report on Form 10-K or Quarterly Report on Form 10-Q as filed
with the Securities and Exchange Commission in lieu of the financial statements
required by said clauses);

 

(e) furnish to the Administrative Agent, within five Business Days after the
same are filed, copies of all Material FDA Reports;

 

(f) furnish to the Administrative Agent, promptly but, in any event, within five
days, after the Borrower’s receipt thereof, copies of all financial reports
(including, without limitation, management letters), if any, submitted to the
Borrower by the Accountants in connection with any annual or interim audit of
the books thereof;

 

(g) furnish to the Administrative Agent, immediately upon a Responsible
Officer’s gaining knowledge of the occurrence of a Default or, in the good faith
determination of a Responsible Officer of the Borrower, a Material Adverse
Effect, the written statement by a Responsible Officer of the Borrower, setting
forth the details of such Default or Material Adverse Effect and the action
which the Borrower proposes to take with respect thereto;

 

(h) furnish to the Administrative Agent, (i) as soon as possible and in any
event within five days after the Borrower knows or has reason to know that any
Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower proposes to take with respect thereto, (ii)
promptly and in any event within five days after receipt thereof by the
Borrower, any Subsidiary or any of its or their ERISA Affiliates from the PBGC,
copies of each notice received by the Borrower, any Subsidiary or any of its or
their ERISA Affiliates of the PBGC’s intention to terminate any Plan or to have
a trustee appointed to administer any Plan, (iii) promptly and in any event
within five days after the filing thereof with the Internal Revenue Service,
copies of each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) with respect to each Single Employer Plan maintained for or
covering employees of the Borrower or any of its Subsidiaries if the present
value of the accrued benefits under the Plan exceeds its assets by an amount
which could cause a Material Adverse Effect and (iv) promptly and in any event
within five days after receipt thereof by the Borrower, any Subsidiary or any of
its or their ERISA Affiliates from a sponsor of a Multiemployer Plan or from the
PBGC, a copy of each notice received by the Borrower, any Subsidiary or any of
its ERISA Affiliates concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA;

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) furnish to the Administrative Agent, promptly after the commencement
thereof, but in any event not later than five days after service of process with
respect thereto on, or the obtaining of knowledge by, the Borrower, notice of
each action, suit or proceeding before any court or governmental authority or
other regulatory body or any arbitrator as to which there is a reasonable
possibility of a determination that could have a Material Adverse Effect;

 

(j) furnish to the Administrative Agent, as soon as possible and in any event
within five days after the Borrower has knowledge thereof, any termination of,
or material amendment to, any Material Agreement; and

 

(k) furnish to the Administrative Agent, promptly such additional financial and
other information as the Lenders may from time to time reasonably request.

 

6.3 Payment of Obligations. The Borrower shall, and shall cause each of its
Subsidiaries to, pay, discharge or otherwise satisfy at or before maturity or
before they become delinquent, as the case may be, all its obligations of
whatever nature, except where the failure to so satisfy such obligations could
not reasonably be expected to have a Material Adverse Effect or except where the
amount or validity thereof is currently being contested in good faith by
appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or such Subsidiary, as
applicable.

 

6.4 Conduct of Business and Maintenance of Existence. The Borrower shall, and
shall cause each of its Subsidiaries to, (i) continue to engage in business of
the same general type as conducted by the Borrower and its Subsidiaries as of
the Closing Date, (ii) preserve, renew and keep in full force and effect its
corporate or other legal existence, as applicable, (iii) take all action
necessary to maintain in all material respects all rights, registrations,
licenses, privileges and franchises necessary or desirable in the normal conduct
of its business, including those granted by the FDA except to the extent that
the failure to comply could not reasonably be expected to have a Material
Adverse Effect and (iv) except to the extent that failure to comply therewith
could not reasonably be expected, in the aggregate, to have a Material Adverse
Effect, comply with all Contractual Obligations and Requirements of Law, such
compliance to include, without limitation (a) paying before the same become
delinquent all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits or upon any of its Properties, (b) paying
all lawful claims which if unpaid might become a Lien upon any of its Properties
and (c) conducting its business to the extent relevant, in all material
respects, in accordance with those regulations of the FDA set forth in 21 C.F.R.
Part 606 and known as “Current Good Manufacturing Practice for Blood and Blood
Components”, as it may be revised or replaced from time to time.

 

6.5 Maintenance of Property; Insurance.

 

(a) The Borrower shall, and shall cause each of its Subsidiaries to, keep all
property material or necessary to its business in good working order and
condition (ordinary wear and tear excepted).

 

(b) The Borrower shall, and shall cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies or associations
insurance on such of its

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

property in at least such amounts and against such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and furnish to the Lenders, upon request, full information as to the
insurance carried. In addition, the Borrower shall maintain, and shall cause its
Subsidiaries to maintain with such insurance companies or associations, foreign
credit insurance with regard to each of its foreign accounts receivable
(excluding accounts receivable owed to the Borrower by a Qualified Foreign
Account Debtor) which accounted for 5% or more of the accounts receivable of the
Borrower and its Subsidiaries on a consolidated basis as of both of the most
recently ended fiscal quarters of the Borrower, in form and substance, and in
amounts reasonably acceptable to, the Requisite Lenders, it being understood
that Borrower shall obtain such insurance as soon as practicable following the
end of such fiscal quarter but in any event within 30 days after the end of such
fiscal quarter. All such policies of insurance shall (i) designate the
Collateral Agent as an additional insured or loss payee, as appropriate, and
(ii) provide that the insurance companies will give the Collateral Agent at
least 30 days’ prior written notice before any such policy or policies of
insurance shall be canceled. The Borrower shall deliver to the Collateral Agent
insurance certificates certified by the Borrower’s insurance brokers, as to the
existence and effectiveness of each policy of insurance and evidence of payment
of all premiums then due and payable therefor. In addition, the Borrower shall
notify the Lenders promptly of any occurrence causing a material loss of any
insured Property and the estimated (or actual, if available) amount of such
loss.

 

(c) Each policy for liability insurance shall provide for all losses to be paid
on behalf of the Collateral Agent and the Borrower, as their respective
interests may appear, and each policy for property damage insurance shall, to
the extent applicable to equipment and inventory, provide for all losses (except
for losses of during the continuance of an Event of Default) to be paid directly
to the Borrower.

 

(d) Reimbursement under any liability insurance maintained by the Borrower or
any Subsidiary pursuant to this Section 6.5 may be paid directly to the Person
who shall have incurred liability covered by such insurance. In the case of any
loss involving damage to equipment or inventory as to which Section 6.5(e) below
is not applicable, the Borrower will make or cause to be made the necessary
repairs to or replacements of such equipment or inventory, and any proceeds of
insurance maintained by the Borrower pursuant to this Section 6.5 shall be paid
by the Collateral Agent to the Borrower, upon presentation of invoices and other
evidence of obligations, as reimbursement for the costs of such repairs or
replacements.

 

(e) Upon the actual or constructive total loss of any equipment or inventory
during the continuance of an Event of Default, all insurance proceeds in respect
of such equipment or inventory shall be paid to the Collateral Agent and applied
in the manner set forth in Section 2.4(c) above.

 

6.6 Inspection of Property; Books and Records; Discussions. The Borrower shall,
and shall cause each Subsidiary to, keep proper books of records and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law shall be made of all material dealings and transactions in
relation to its business and activities; and upon reasonable notice and at such
reasonable times during usual business hours, permit representatives of the
Lenders to visit and inspect any of its properties and examine and make
abstracts from any of its

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers of the
Borrower and its Subsidiaries and with its Accountants, provided that the
Borrower may, if its so chooses, be present at or participate in any such
discussions.

 

6.7 Use of Proceeds. The Borrower will use the Letters of Credit, and the
proceeds of the Loans, as set forth in Section 4.14 hereof, and not for the
purchasing or carrying of any Margin Stock that does not comply with Section
4.14 hereof.

 

6.8 Interest Rate Protection. The Borrower shall not, and shall not permit any
of its Subsidiaries to, incur any Hedging Obligation, except that the Borrower
or any Subsidiary may enter into any Hedging Obligation that (i) is of a
non-speculative nature and (ii) is for the purpose of hedging the Borrower’s or
such Subsidiary’s reasonably estimated interest rate exposure.

 

6.9 Acquisition of Real Property. The Borrower shall submit to the Lenders for
their prior approval any documents relating to any fee simple real property
interest to be acquired by the Borrower or any Subsidiary for consideration in
excess of $1,000,000 (other than the West Bridgewater Property, for which no
such approval shall be required). The Lenders may require that any such property
interest become part of the Collateral or the Guarantor Collateral (as
applicable), and that the Borrower provide the Lenders with title insurance, a
favorable environmental report, opinion(s) of counsel and such other information
and documentation as the Lenders may reasonably request with respect thereto.
Notwithstanding the foregoing, the real property and fixtures located at 375
West Street, West Bridgewater, MA, may be sold or otherwise transferred pursuant
to a sale/leaseback or other disposition and shall not become part of the
Collateral (such real property and fixtures thereon, the “West Bridgewater
Property”).

 

6.10 Lease and License Compliance. The Borrower shall, and shall cause each
Subsidiary to, perform and carry out in all material respects the provisions of
all leases, licenses, permits and other occupancy agreements relating to real
property or real property interests which are material to the business of the
Borrower or any Subsidiary (the “Occupancy Agreements”), and shall appear in and
defend any action in which the validity of any Occupancy Agreement is at issue
and shall commence and maintain any action or proceeding necessary to establish
or maintain the validity of any Occupancy Agreement and to enforce the material
provisions thereof. The Borrower shall immediately give notice to the
Administrative Agent of any material default by the Borrower or any of its
Subsidiaries or, to the knowledge of the Borrower, by any other party to an
Occupancy Agreement. With respect to premises leased by the Borrower or any
Subsidiary at which Collateral having a value in excess of $50,000 is located,
the Borrower shall exercise all commercially reasonable efforts to cause a
Landlord Consent to be executed and delivered to the Collateral Agent with
respect thereto and, if requested by the Requisite Lenders, recorded against the
relevant real property.

 

6.11 Environmental Laws. The Borrower shall, and shall cause each Subsidiary to:

 

(a) comply with, and take reasonable steps to ensure compliance by all tenants
and subtenants of Borrower or such Subsidiary, if any, with, all applicable
Environmental Laws and

 

-49-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

obtain and comply with any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except to
the extent that such failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(b) conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other reasonable actions required under Environmental
Laws and timely comply in all material respects with all orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the same are being contested in good faith by appropriate
proceedings; and

 

(c) defend, indemnify and hold harmless each Lender and its employees, agents,
officers, partners and directors, successors, attorneys and assigns from and
against any and all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature known or unknown,
contingent or otherwise, arising out of, or in any way relating to (i) the
presence of contamination on any of the Properties, (ii) any violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any Subsidiary, or the Properties, or (iii) any
orders, requirements or demands of Governmental Authorities related thereto,
including, without limitation, reasonable attorneys’ and consultants’ fees,
investigation and laboratory fees, response costs, court costs and litigation
expenses, except to the extent that any of the foregoing arise out of the gross
negligence or willful misconduct of the party seeking indemnification therefor.
This indemnity shall continue in full force and effect and survive the
termination of this Agreement, expiration of the Letters of Credit and the
payment of the Notes and all other amounts payable hereunder.

 

6.12 Employee Contracts. The Borrower shall give to the Administrative Agent
prompt notice of any material dispute arising out of, or material uncured
default occurring under, any employee contract of the Borrower or any Subsidiary
providing for salary payments equal to or in excess of $400,000 per year, or if
any of such contracts shall be terminated or not renewed on substantially
similar terms.

 

6.13 Covenants Regarding Additional Subsidiaries.

 

(a) The Borrower will cause each of its Domestic Subsidiaries hereafter formed
or acquired to execute and deliver to the Lenders, concurrently with the
formation or acquisition thereof, (i) the Subsidiary Guarantee (or, if the
Subsidiary Guarantee has been executed and delivered to the Lenders, a joinder
thereto in form and substance acceptable to the Lenders, causing such Domestic
Subsidiary to become a Guarantor under the Subsidiary Guarantee), (ii) the
Guarantor Security Agreement (or, if the Guarantor Security Agreement has been
executed and delivered to the Lenders, a joinder thereto, in form and substance
acceptable to the Lenders, causing such Domestic Subsidiary to become a grantor
under the Guarantor Security Agreement), together with appropriate Lien searches
requested by the Lenders indicating the Lenders’ first priority Lien on such
Domestic Subsidiary’s personal property (subject to Section 7.3 hereof) and
(iii) UCC-1 Financing Statements, in form and substance satisfactory to the
Lenders and, in connection with such deliveries, cause to be delivered to the
Lenders (A) a favorable written opinion of counsel satisfactory to the Lenders
as to such matters relating thereto as the Lenders may reasonably request, in
form and substance satisfactory to the Lenders, (B) any stock certificates or
other certificates, accompanied by stock powers duly executed in

 

-50-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

blank, with regard to the Capital Stock of such Domestic Subsidiary, (C) such
other agreements, instruments, approvals or other documents as the Lenders may
reasonably request with respect thereto, and (D) certified copies of the
organizational documents, resolutions and incumbency certificates of such
Domestic Subsidiary.

 

(b) The Borrower will cause each of its Foreign Subsidiaries hereafter formed or
acquired to execute and deliver to the Lenders, concurrently with the formation
or acquisition thereof, a pledge of 65% of the Capital Stock having voting power
in such Foreign Subsidiary (or such greater amount of such equity interests as
shall not cause the Borrower to incur material adverse tax consequences under
Section 956 of the Code) and 100% of any other Capital Stock in such in such
Foreign Subsidiary, along with (A) such agreements, certificates, filings,
notices, consents and other actions as the Lenders may request to evidence and
perfect such pledge and (B) an executed legal opinion of local counsel to such
pledgor, in form and substance, and from a firm of attorneys, reasonably
satisfactory to the Lenders.

 

6.14 Landlord Consents; Warehouse Letters. The Borrower shall exercise all
commercially reasonable efforts to obtain the following within 60 days after the
Closing Date: the Collateral Agent shall have received (i) a Landlord Consent
executed by the Landlord with respect to the Borrower’s premises known as (a)
1935 Avenida del Oro, Suite F, Oceanside, California 92056, (b) 99 Erie Street,
Cambridge, Massachusetts 02139-4534, and (c) 217 Perry Parkway, Avenel Business
Park, Gaithersburg, Maryland 20877 and (ii) a letter of notification and
agreement from each warehouse or storage facility at which Collateral is located
as of the Closing Date.

 

6.15 Insurance Policies. Within 10 days after the Closing Date, the Collateral
Agent shall have received evidence that the insurance policies provided for in
Section 6.5 hereof on Collateral acquired pursuant to the Boston Biomedica
Acquisition are in full force and effect, certified by the insurance broker
therefor, together with appropriate evidence showing the Collateral Agent as an
additional named insured or loss payee.

 

6.16 Foreign Qualification Certificate. Within 30 days after the Closing Date,
the Administrative Agent shall have received evidence reasonably satisfactory to
it that the Borrower has paid all applicable taxes and fees and submitted all
necessary applications, reports and other documents to enable it to receive a
good standing certificate from each jurisdiction from which the Borrower could
not obtain such a certificate as of the Closing Date; upon receipt of any such
certificate from the applicable Governmental Authority, which may occur within
or after such 30-day period, the Borrower shall promptly provide it to the
Administrative Agent. The Borrower shall report its progress in obtaining such
certificates to the Administrative Agent every 30 days until the Borrower has
delivered all required certificates to the Administrative Agent.

 

-51-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 7. NEGATIVE COVENANTS

 

The Borrower hereby agrees that from and after the Closing Date, so long as any
Note remains outstanding and unpaid, any Letter of Credit is outstanding, or any
other amount is owing to the Lenders hereunder except to the extent otherwise
agreed by the Requisite Lenders:

 

7.1 Financial Condition Covenants. The Borrower shall not:

 

(a) Effective Tangible Net Worth. Permit Effective Tangible Net Worth, as of the
end of any fiscal quarter of the Borrower, to be less than the sum of (i)
$10,000,000, (ii) on a cumulative basis, on the date the Administrative Agent
receives (or should have received) the financial statements referred to in
Section 5.1(b) with respect to any quarter (beginning with such statements
delivered for the fiscal quarter ended September 30, 2004), 75% of the Net
Income of the Borrower and the Subsidiaries (disregarding any loss) in such
fiscal quarter and (iii) on a cumulative basis, 100% of the Net Issuance
Proceeds of any Equity Offering consummated by the Borrower or any Subsidiary
during such fiscal quarter (excluding (1) the approximately $8,200,000 Equity
Offering consummated on the closing date of the Boston Biomedica Acquisition,
and (2) any Equity Offering consummated prior to the Closing Date).

 

(b) Senior Leverage Ratio. Permit the Senior Leverage Ratio, as of the end of
any fiscal quarter of the Borrower, to be greater than the correlative ratio
indicated below for such fiscal quarter:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

  

Maximum Senior

Leverage Ratio

--------------------------------------------------------------------------------

September 30, 2004

   3.00:1

December 31, 2004

   2.50:1

March 31, 2005

   1.50:1

June 30, 2005

   1.50:1

September 30, 2005

   1.25:1

December 31, 2005

   1.25:1

March 31, 2006 and as of the last day of each fiscal quarter thereafter

   1.00:1

 

(c) Total Leverage Ratio. Permit the Total Leverage Ratio, as of the end of any
fiscal quarter of the Borrower, to be greater than the correlative ratio
indicated below for such fiscal quarter:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Maximum Total
Leverage Ratio


--------------------------------------------------------------------------------

September 30, 2004

   3.25:1

December 31, 2004

   2.75:1

 

-52-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

March 31, 2005

   2.00:1

June 30, 2005

   2.00:1

September 30, 2005

   1.50:1

December 31, 2005

   1.50:1

March 31, 2006

   1.25:1

June 30, 2006

   1.25:1

September 30, 2006 and as of the last day of each fiscal quarter thereafter

   1.00:1

 

(d) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio, as of
the end of any fiscal quarter of the Borrower, to be less than the correlative
amount indicated below for such fiscal quarter:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Minimum Fixed
Charge
Coverage Ratio


--------------------------------------------------------------------------------

September 30, 2004

   1.25:1

December 31, 2004

   1.25:1

March 31, 2005 and as of the last day of each fiscal quarter thereafter

   1.50:1

 

-53-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) EBITDA. Permit EBITDA, determined as of the last day of any fiscal quarter
of the Borrower for the immediately preceding twelve-month period then ended, to
be less than the correlative amount indicated below for such fiscal quarter:

 

Fiscal Quarter Ending

--------------------------------------------------------------------------------

   Minimum
EBITDA


--------------------------------------------------------------------------------

September 30, 2004

   *********

December 31, 2004

   *********

March 31, 2005

   *********

June 30, 2005

   *********

September 30, 2005

   *********

December 31, 2005

   *********

March 31, 2006

   *********

June 30, 2006

   *********

September 30, 2006

   *********

December 31, 2006

   *********

March 31, 2007

   *********

June 30, 2007

   *********

September 30, 2007 and as of the last day of each fiscal quarter thereafter

   *********

 

(f) Capital Expenditures. Permit Capital Expenditures of the Borrower and its
Subsidiaries on a consolidated basis for any fiscal year to be more than
$1,500,000 (the “Maximum Capital Expenditures Amount”); provided that the
Maximum Capital Expenditures Amount for any fiscal year shall be increased by an
amount equal to the excess, if any, of the Maximum Capital Expenditures Amount
for the previous fiscal year (as adjusted in accordance with this proviso) over
the actual amount of Capital Expenditures for such previous fiscal year.

 

7.2 Limitation on Indebtedness. The Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness except
for:

 

(a) Indebtedness created hereunder and under the other Loan Documents;

 

-54-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Indebtedness owing by any wholly-owned Subsidiary to the Borrower or any
other wholly-owned Subsidiary, and Indebtedness owing by the Borrower to any
wholly-owned Subsidiary;

 

(c) Indebtedness (i) under any Hedging Agreement, (ii) evidenced by performance
bonds issued in the ordinary course of business or reimbursement obligations in
respect thereof, in an aggregate amount at any time not exceeding $200,000 or
(iii) for bank overdrafts incurred in the ordinary course of business that are
promptly repaid;

 

(d) trade credit incurred to acquire goods, supplies, services and incurred in
the ordinary course of business which is not more than 90 days past due and, if
past due, for which adequate reserves have been posted under GAAP;

 

(e) Capitalized Lease Obligations and purchase money Indebtedness in a principal
amount not exceeding $500,000 outstanding at any time;

 

(f) subordinated debt on terms acceptable to the Requisite Lenders (a list of
such existing debt is set forth on Schedule 7.2(f) hereto);

 

(g) Indebtedness, which shall be unsecured, not otherwise permitted in any other
provision of this Section 7.2; provided that the sum of the principal amount of
such Indebtedness, plus the principal amount of Indebtedness outstanding under
Section 7.2(e) above, shall at no time exceed $500,000 in the aggregate;

 

(h) The Borrower or a Subsidiary of the Borrower may become and remain liable
with respect to Indebtedness of any Person assumed in connection with the
acquisition of such Person (or all or a portion of its assets) permitted under
subsection 7.7(d) hereof and a Person that becomes a direct or indirect wholly
owned Subsidiary of the Borrower as a result of any acquisition permitted under
subsection 7.7(d) hereof may remain liable with respect to Indebtedness existing
on the date of such acquisition, provided that such Indebtedness is not created
in anticipation of such acquisition; and

 

(i) Indebtedness in an aggregate principal amount not to exceed $2,400,000
secured by a Lien on the West Bridgewater Property.

 

7.3 Limitation on Liens. The Borrower shall not, and shall not permit any
Subsidiary to, create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, except
for:

 

(a) Liens created hereunder or under any of the other Loan Documents;

 

(b) Liens for taxes, assessments, governmental charges or levies not yet
delinquent or which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of the Borrower or a Subsidiary, as applicable, in conformity with
GAAP;

 

(c) Liens created by operation of law not securing the payment of Indebtedness
for money borrowed or guaranteed, including carriers’, warehousemen’s,
mechanics’, materialmen’s,

 

-55-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 45 days and, if overdue, for which
adequate reserves have been posted under GAAP;

 

(d) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation and deposits securing liability
to insurance carriers under insurance or self-insurance arrangements;

 

(e) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f) easements, rights-of-way, restrictions and other similar encumbrances on
real property incurred in the ordinary course of business which, in the
aggregate, could not reasonably be expected to cause a Material Adverse Effect;

 

(g) Liens securing Indebtedness permitted under Section 7.2(e); provided that
(i) any such Lien attaches to the property financed thereby concurrently with or
within thirty days after the acquisition thereof, (ii) such Lien attaches solely
to such property and is not spread to cover additional property and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such property;

 

(h) any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

 

(i) Liens arising in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods by the Borrower or the Subsidiaries; provided that the
duties secured thereby do not exceed at any time $50,000;

 

(j) Attachment and judgment Liens not otherwise constituting an Event of Default
any of which Liens are in existence less than sixty (60) days after the entry
thereof of with respect to which execution has been stayed, payment is covered
in full by insurance, or the Borrower shall in good faith be prosecuting an
appeal or proceedings for review and shall have set aside on its books such
reserves as may be required by GAAP with respect to such judgment or award;

 

(k) Liens on assets of a Person that becomes a direct or indirect Subsidiary of
the Borrower after the date of this Agreement, provided, however, that such
Liens exist at the time such Person becomes a Subsidiary and are not created in
anticipation thereof;

 

(l) Liens described in Schedule 7.3 annexed hereto;

 

(m) licenses (with respect to Intellectual Property and other property), leases
or subleases granted to third parties in accordance with any applicable terms of
the Collateral Documents and not interfering in any material respect with the
ordinary conduct of the business of the Borrower or any of its Subsidiaries or
resulting in a material diminution in the value of any Collateral as security
for the Obligations;

 

-56-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(n) Liens arising from filing UCC financing statements relating solely to leases
not prohibited by this Agreement; and

 

(o) any zoning or similar law or right reserved to or vested in any governmental
office or agency to control or regulate the use of any real property.

 

7.4 Limitation on Fundamental Changes. The Borrower shall not, and shall not
permit any Subsidiary to, (a) amend its Organic Documents in any way that could
have a Material Adverse Effect, (b) enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution) except any merger, consolidation or amalgamation of
a Subsidiary into the Borrower, or of a Subsidiary or the Borrower with another
entity as a result of a Permitted Acquisition, provided that in all cases
involving the Borrower the Borrower is the survivor thereof, or between or among
the Domestic Subsidiaries; provided that the Borrower shall give the Lenders
thirty days’ prior written notice thereof (or, in the case of a Permitted
Acquisition, the notice required under the definition of Permitted Acquisition)
and shall comply with all reasonable actions requested by the Lender to protect
and maintain its Liens granted pursuant to the Loan Documents; or (d) except as
permitted by Section 7.5 below, convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets.

 

7.5 Limitation on Sale of Assets. The Borrower shall not, and shall not permit
any of its Subsidiaries to, make any Asset Disposition unless (A)(i) such Asset
Disposition is for fair market value, (ii) the consideration for such Asset
Disposition is (a) all cash, or (b) not less than 25% cash with the balance
payable over the remaining useful life of the asset pursuant to the terms of a
promissory note payable to the Borrower or its order secured by the assets
disposed of, or other assets of substantially similar or greater quality, value
and utility, (iii) no Default has occurred and is continuing or would result
from such Asset Disposition and a Responsible Officer has provided to the
Lenders a Covenant Compliance Certificate to such effect and (iv) the
consideration for such Asset Disposition, when aggregated with the consideration
for all previous Asset Dispositions during the same fiscal year, does not exceed
$1,500,000 or (B) such Asset Disposition is consented to by the Requisite
Lenders, which consent shall not be unreasonably withheld.

 

7.6 Limitation on Restricted Payments. The Borrower shall not, and shall not
permit any of its Subsidiaries to, (a) if a corporation, declare or pay any
dividend (other than dividends or other distributions payable solely in common
stock or warrants or similar interests of the Borrower or its Subsidiaries) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any shares of any class of Capital Stock of the Borrower or its
Subsidiaries or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, (excluding the Borrower’s existing
$2,000,000 Capital Stock buy back plan, provided that after giving effect to any
such purchase or reduction pursuant to the Capital Stock buy back plan, the
Senior Leverage Ratio would be less than 1.0 to 1.0) and (b) if a partnership or
a limited liability company, make any distribution with respect to the ownership
interests therein, or, in either case, any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Borrower or any Subsidiary (such declarations, payments,
setting apart, purchases, redemptions, defeasance, retirements, acquisitions and
distributions being herein

 

-57-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

called “Restricted Payments”); provided, however, that (i) the Subsidiaries may
make Restricted Payments to the Borrower or to any wholly-owned Subsidiary, (ii)
the Borrower may make Restricted Payments to redeem from current or former
officers, employees or directors shares of the Borrower’s common stock, warrants
or options to acquire any such shares, provided that the following conditions
are satisfied with respect to this clause (ii): (A) no Event of Default has
occurred and is continuing and (B) the aggregate Restricted Payments permitted
under this clause (ii) during the term of this Agreement shall not exceed
$500,000 and (iii) the Borrower may make Restricted Payments consisting of
dividends on the Borrower’s common stock to repurchase or redeem shares of
Borrower’s common stock pursuant to Borrower’s stock repurchase plan initially
adopted by its Board of Directors prior to the date hereof; provided that the
following conditions are satisfied after giving effect to such Restricted
Payment with respect to this clause (iii): (A) no Event of Default would have
occurred and be continuing; (B) the Senior Leverage Ratio would be less than 1.0
to 1.0 and (C) the aggregate Restricted Payments permitted under this clause
(iii) during the term of this Agreement shall not exceed $2,000,000.

 

7.7 Limitation on Acquisitions, Investments, Loans and Advances. The Borrower
shall not, and shall not permit any Subsidiary to, consummate any Acquisition,
make any advance, loan, extension of credit or capital contribution to, or
purchase any stock, bonds, notes, debentures or other securities of or any
assets constituting a business unit of, or make any other investment in (any of
the foregoing, an “investment”), any Person, except:

 

(a) Cash Equivalents;

 

(b) extensions of trade credit in the ordinary course of business;

 

(c) the Borrower’s ownership interest in its Subsidiaries;

 

(d) the Boston Biomedica Acquisition and Permitted Acquisitions;

 

(e) investments received in connection with the bankruptcy or reorganization of
suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business; and

 

(f) advances to employees of the Borrower and the Subsidiaries in the ordinary
course of business; provided that the aggregate amount of such advances at any
time outstanding shall not exceed $200,000.

 

7.8 Management Fees.

 

The Borrower and its Subsidiaries shall not pay any management fees to any
Affiliate thereof for services rendered, except as set forth on Schedule 7.8
hereof.

 

7.9 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Subsidiary to, enter into any transaction, including, without limitation,
any purchase, sale, lease or exchange of property or the rendering of any
service, with any Subsidiary (other than wholly-owned Subsidiaries) or any
Affiliate, unless such transaction is in the ordinary course of the Borrower’s
or such Subsidiary’s business and is upon terms no less favorable to the
Borrower or such Subsidiary, than it would obtain in a comparable arm’s length
transaction with a Person not

 

-58-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

an Affiliate, except (i) the Borrower may pay to its directors compensation in
the ordinary course of business and, as previously disclosed to the Lenders, may
enter into a consulting agreement with Jerry Burdick and (ii) this Section 7.9
shall not apply to the issuance of any equity securities of the Borrower or
transactions permitted by Section 7.6 or 7.2(f) hereof.

 

7.10 Fiscal Year. The Borrower shall not permit the fiscal year of the Borrower
or any Subsidiary to end on a day other than September 30.

 

7.11 Prohibitions on Certain Agreements. The Borrower shall not, nor shall it
permit any Subsidiary to, enter into any indenture, agreement, instrument or
other arrangement that, directly or indirectly, prohibits or restrains, or has
the effect of prohibiting or restraining, or imposes materially adverse
conditions upon, the incurrence or payment of indebtedness, the granting of
Liens, the declaration or payment of dividends, the making of loans, advances or
investments or the sale, assignment, transfer or other disposition of Property,
or which imposes any financial covenants on the Borrower or any Subsidiary;
provided that this Section 7.11 shall not prohibit customary restrictions in
connection with an agreement to make an Asset Disposition permitted hereunder,
and negative pledges incurred or provided in favor of any holder of Indebtedness
permitted under Section 7.2(e) above solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness.

 

7.12 Sale-Leaseback Transactions. Except as provided in Section 6.9, the
Borrower shall not, and shall not permit any Subsidiary to, sell, assign or
otherwise transfer any of its Properties, rights or assets (whether now owned or
hereafter acquired) to any Person and thereafter directly or indirectly lease
back the same or similar property.

 

7.13 Unfunded Liabilities. The Borrower shall not permit unfunded liabilities
for any and all Plans maintained for or covering employees of the Borrower or
any Subsidiary to exceed $250,000 in the aggregate at any time.

 

7.14 Line of Business. Neither the Borrower nor any of its Subsidiaries shall
engage in any business other than as described in Section 4.18 hereof.

 

7.15 Prepayment of Subordinated Debt. Except as provided in the following
sentences, neither the Borrower nor any of its Subsidiaries shall make any
prepayments of principal on any Indebtedness subordinated in right of payment to
the Obligations. After the outstanding principal balance of the Term Loan is:
(A) less than $7,500,000 but greater than or equal to $3,750,000, the Borrower
may prepay up to 30% of the original principal amount of the subordinated
indebtedness incurred by the Borrower in connection with its financing of the
Boston Biomedica Acquisition in any year during the term of this Agreement and
(B) less than $3,750,000 but greater than $0, the Borrower may prepay up to an
additional 30% of the original principal amount of such indebtedness during the
term of this Agreement; provided that no Event of Default exists at the time of
such payment or would result from any such payment. After the Term Loan has been
paid in full, the Borrower may repay the subordinated indebtedness described in
the preceding sentence without dollar limitation, provided that no Event of
Default exists at the time of such payment or would result from such payment.

 

-59-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 8. EVENTS OF DEFAULT

 

If any of the following events shall occur and be continuing:

 

(a) The Borrower shall fail to pay any principal of any of the Notes when due,
or the Borrower shall fail to pay any interest on any of the Notes when due, or
any other amount payable hereunder or under any Loan Document within two
Business Days after any such interest or other amount becomes due; or

 

(b) Any representation or warranty made by any Loan Party herein or in any other
Loan Document, as applicable, or which is contained in any certificate, document
or financial or other statement furnished at any time under or in connection
with this Agreement or any other Loan Document shall prove to have been
incorrect in any material respect when made and which is not remedied by such
Loan Party within five (5) Business Days after notice thereof; or

 

(c) The Borrower shall default in the observance or performance of any agreement
contained in Sections 6.2(g), 6.4(ii), 6.5 (other than Section 6.5(a)) or 6.7 or
any provision of Section 7 hereof; or

 

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or the other Loan Documents (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after the earlier of (i) notice
thereof from the Lenders to the Borrower and (ii) actual knowledge thereof by a
Responsible Officer of such Loan Party; or

 

(e) Any material provision of any Loan Document shall at any time for any reason
be declared null and void, or the validity or enforceability of any Loan
Document shall at any time be contested by any Loan Party in writing, or a
proceeding shall be commenced by any Loan Party, or by any Governmental
Authority or other Person having jurisdiction over any Loan Party, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document or any Loan Document shall cease to be in full force and
effect; or

 

(f) Any Loan Party shall (i) default in any payment of principal or interest,
regardless of the amount, due in respect of any (A) Indebtedness (other than the
Note), under the same indenture or other agreement, if the maximum principal
amount of Indebtedness covered by such indenture or agreement is $500,000 or
greater (or $1,000,000 in the aggregate) or (B) Guarantee Obligation with
respect to an amount of $500,000 or greater (or $1,000,000 in the aggregate), in
either case beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness or Guarantee Obligation was created,
whether or not such default has been waived by the holders of such Indebtedness
or Guarantee Obligation; or (ii) default in the observance or performance of any
other material agreement or condition relating to any such Indebtedness or
Guarantee Obligation or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of

 

-60-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

notice if required, such Indebtedness to become due prior to its stated maturity
or such Guarantee Obligation to become payable or such Indebtedness to be
required to be defeased or purchased; or

 

(g) (i) The Borrower or any other Loan Party shall commence any voluntary case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Borrower or any
other Loan Party shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against the Borrower or any other
Loan Party any involuntary case, proceeding or other action of a nature referred
to in clause (i) above which (A) results in the entry of an order for relief or
any such adjudication or appointment and (B) remains undismissed, undischarged,
unstayed or unbonded for a period of 60 days; or (iii) there shall be commenced
against the Borrower or any other Loan Party any case, proceeding or other
action seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) the Borrower or any other Loan Party shall take any action in
writing in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) the Borrower or any other Loan Party shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due or there shall be a general assignment for the benefit of creditors;
or

 

(h) (i) Any Person shall engage in any non-exempt “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any “accumulated funding deficiency” (as defined in Section 302 of ERISA),
whether or not waived, shall exist with respect to any Plan, (iii) a Reportable
Event shall occur with respect to, or proceedings shall commence to have a
trustee appointed, or a trustee shall be appointed, to administer or to
terminate any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee would reasonably be expected to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA (other
than a standard termination) or (v) the Borrower or any Commonly Controlled
Entity would reasonably be expected to incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan;
or

 

(i) One or more judgments or decrees shall be entered against one or more of the
Loan Parties involving in the aggregate a liability for all Loan Parties (not
paid or fully covered by insurance under which the insurer has acknowledged
liability in writing) of $500,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
60 days from the entry thereof or in any event five days before the date of any
sale pursuant to such judgment or decree; or any non-monetary judgment or order
shall be entered against any Loan Party that could have a Material Adverse
Effect and either

 

-61-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(i) enforcement proceedings shall have been commenced by any Person upon such
judgment which has not been stayed pending appeal or (ii) there shall be any
period of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; or

 

(j) (i) any Person (including, for the purposes of this paragraph, a
partnership, limited partnership, syndicate or other group deemed a “person” for
the purposes of Section 13(d) of the Exchange Act) other than the Specified
Investors shall in any way acquire beneficial ownership of securities of the
Borrower that, together with all other securities of the Borrower then
beneficially owned by such Person, constitute 35% or more of the securities
having ordinary voting power to elect a majority of the Borrower’s Board of
Directors or (ii) both Michael Crowley and Barry D. Plost shall cease to be the
President, the Chief Executive Officer or the Chairman of the Board of the
Borrower, and 90 days shall have elapsed without a replacement for such former
officer or officers, as the case may be, acceptable to the Requisite Lenders in
their reasonable discretion, having been appointed and having assumed such
office; or

 

(k) Any material provision of any Loan Document, after delivery thereof pursuant
to the provisions hereof, shall, for any reason other than pursuant to the terms
thereof, cease to be valid or enforceable in accordance with its terms, or any
Lien created under any Loan Document shall for any reason other than pursuant to
the terms thereof, cease to be a valid and perfected first priority (except for
as permitted by Section 7.3 hereof) Lien in any material portion of the
Collateral, the Guarantor Collateral or the property purported to be covered
thereby;

 

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above, automatically each Revolving Loan Commitment, each Term
Loan Commitment and the commitment of each Lender to issue Letters of Credit
shall immediately terminate and the Loans made to the Borrower hereunder (with
accrued interest thereon) and all other Obligations shall immediately become due
and payable and, to the extent any Letters of Credit are then outstanding, the
Borrower shall make a Cash Collateral Deposit, to be held by the Administrative
Agent as collateral under this Agreement, in the amount equal to the aggregate
Letter of Credit Amount of such Letters of Credit and (B) if such event is any
other Event of Default, the Lenders shall take any or all of the following
actions: (i) by written notice to the Borrower declare the Revolving Loan
Commitments, the Term Loan Commitments and the commitment of each Lender to
issue Letters of Credit to be terminated forthwith, whereupon the Revolving Loan
Commitments, the Term Loan Documents and the commitment of each Lender to issue
Letters of Credit shall immediately terminate; and (ii) by written notice to the
Borrower, declare the Loans (with accrued interest thereon) and all other
Obligations under this Agreement and the Notes to be due and payable forthwith,
whereupon (x) the same shall immediately become due and payable and (y) to the
extent any Letters of Credit are then outstanding, the Borrower shall make a
Cash Collateral Deposit, to be held by the Lenders as collateral under this
Agreement, in an amount equal to the aggregate Letter of Credit Amount of the
Letters of Credit outstanding. In all cases, the Lenders may enforce any or all
of the Liens and other rights and remedies created pursuant to any Loan Document
or available at law or in equity. Except as expressly provided above in this
Section, presentment, demand, protest and all other notices of any kind are
hereby expressly waived by the Borrower.

 

-62-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECTION 9. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT

 

9.1 Appointment and Authorization. Subject to Section 9.8, each Lender hereby
irrevocably appoints and authorizes the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent or the
Collateral Agent by the terms thereof or are reasonably incidental, as
determined by the Administrative Agent or the Collateral Agent, thereto. This
appointment and authorization are intended solely for the purpose of
facilitating the servicing of the Loans and the administration of the Collateral
and do not constitute appointment of the Administrative Agent or the Collateral
Agent as trustee for any Lender or as representative of any Lender for any other
purpose and, except as specifically set forth in the Loan Documents to the
contrary, the Administrative Agent and the Collateral Agent shall take such
action and exercise such powers only in an administrative and ministerial
capacity.

 

9.2 The Agents and Their Affiliates. UBOC (and each successor Administrative
Agent) and BBH (and each successor Collateral Agent) have the same rights and
powers under the Loan Documents as any other Lender and may exercise the same as
though they were not the Administrative Agent and the Collateral Agent,
respectively, and the term “Lender” or “Lenders” includes UBOC and BBH in their
individual capacities. UBOC (and each successor Administrative Agent) and BBH
(and each successor Collateral Agent) have and their respective Affiliates may
accept deposits from, lend money to and generally engage in any kind of banking,
trust or other business with the Borrower, any Subsidiary thereof, or any
Affiliate of the Borrower or any Subsidiary thereof, as if they were not the
Administrative Agent and the Collateral Agent, respectively, and without any
duty to account therefor to the Lenders. UBOC. (and each successor
Administrative Agent) and BBH (and each successor Collateral Agent) need not
account to any other Lender for any monies received by them for reimbursement of
their costs and expenses as Administrative Agent or Collateral Agent hereunder,
or (subject to Section 10.8) for any monies received by them in their capacity
as Lenders hereunder. Neither the Administrative Agent nor the Collateral Agent
shall be deemed to hold a fiduciary relationship with any Lender and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent
or the Collateral Agent.

 

9.3 Proportionate Interest in any Collateral. The Collateral Agent, on behalf of
all the Lenders, shall hold in accordance with the Loan Documents all items of
any collateral or interests therein received or held by the Collateral Agent.
Subject to the Collateral Agent’s, the Administrative Agent’s and the Lenders’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Collateral Agent,
the Administrative Agent or a Lender), each Lender shall have an interest in the
Lenders’ interest in such collateral or interests therein in the same
proportions that the aggregate Obligations owed such Lender under the Loan
Documents bear to the aggregate Obligations owed under the Loan Documents to all
the Lenders, without priority or preference among the Lenders.

 

9.4 Lenders’ Credit Decisions. Each Lender agrees that it has, independently and
without reliance upon the Administrative Agent, the Collateral Agent, any other
Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent, the Collateral

 

-63-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agent or of any other Lender, and instead in reliance upon information supplied
to it by or on behalf of Borrower and upon such other information as it has
deemed appropriate, made its own independent credit analysis and decision to
enter into this Agreement. Each Lender also agrees that it shall, independently
and without reliance upon the Administrative Agent, the Collateral Agent any
other Lender or the directors, officers, agents, employees or attorneys of the
Administrative Agent, the Collateral Agent or of any other Lender, continue to
make its own independent credit analyses and decisions in acting or not acting
under the Loan Documents.

 

9.5 Action by Administrative Agent and Collateral Agent.

 

(a) Absent actual knowledge of the Administrative Agent or the Collateral Agent
of the existence of a Default, the Administrative Agent and the Collateral Agent
may assume that no Default has occurred and is continuing, unless the
Administrative Agent or the Collateral Agent (or the Lender that is then the
Administrative Agent or the Collateral Agent) has received notice from Borrower
stating the nature of the Default or has received notice from a Lender stating
the nature of the Default and that such Lender considers the Default to have
occurred and to be continuing.

 

(b) The Administrative Agent and the Collateral Agent have only those
obligations under the Loan Documents as are expressly set forth therein.

 

(c) Except for any obligation expressly set forth in the Loan Documents and as
long as the Administrative Agent and the Collateral Agent may assume that no
Event of Default has occurred and is continuing, the Administrative Agent and
the Collateral Agent may, but shall not be required to, exercise its reasonable
discretion to act or not act, except that the Administrative Agent and the
Collateral Agent shall be required to act or not act upon the instructions of
the Requisite Lenders (or of all the Lenders, to the extent required by Section
10.1) and those instructions shall be binding upon the Administrative Agent, the
Collateral Agent and all the Lenders, provided that the Administrative Agent and
the Collateral Agent shall not be required to act or not act if to do so would
be contrary to any Loan Document or to applicable Law or would result, in the
reasonable judgment of the Administrative Agent or the Collateral Agent, in
substantial risk of liability to the Administrative Agent or the Collateral
Agent.

 

(d) If the Administrative Agent or the Collateral Agent has received a notice
specified in clause (a), the Administrative Agent or the Collateral Agent shall
immediately give notice thereof to the Lenders and shall act or not act upon the
instructions of the Requisite Lenders (or of all the Lenders, to the extent
required by Section 10.1), provided that the Administrative Agent or the
Collateral Agent shall not be required to act or not act if to do so would be
contrary to any Loan Document or to applicable Law or would result, in the
reasonable judgment of the Administrative Agent or the Collateral Agent, in
substantial risk of liability to the Administrative Agent or the Collateral
Agent, and except that if the Requisite Lenders (or all the Lenders, if required
under Section 10.1) fail, for five (5) Business Days after the receipt of notice
from the Administrative Agent, to instruct the Administrative Agent or the
Collateral Agent, then the Administrative Agent or the Collateral Agent, in its
sole discretion, may act or not act as it deems advisable for the protection of
the interests of the Lenders.

 

-64-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) The Administrative Agent and the Collateral Agent shall have no liability to
any Lender for acting, or not acting, as instructed by the Requisite Lenders (or
all the Lenders, if required under Section 10.1), notwithstanding any other
provision hereof.

 

9.6 Liability of Agents. Neither the Administrative Agent, the Collateral Agent,
nor any directors, officers, agents, employees or attorneys of the
Administrative Agent or the Collateral Agent shall be liable for any action
taken or not taken by them under or in connection with the Loan Documents,
except for their own gross negligence or willful misconduct. Without limitation
on the foregoing, the Administrative Agent, the Collateral Agent and their
respective directors, officers, agents, employees and attorneys:

 

(a) May treat the payee of any Note as the holder thereof until the
Administrative Agent or the Collateral Agent receives notice of the assignment
or transfer thereof, in form satisfactory to the Administrative Agent or the
Collateral Agent, signed by the payee, and may treat each Lender as the owner of
that Lender’s interest in the Obligations for all purposes of this Agreement
until the Administrative Agent or the Collateral Agent receives notice of the
assignment or transfer thereof, in form satisfactory to the Administrative Agent
or the Collateral Agent, signed by that Lender;

 

(b) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for Borrower and/or their Subsidiaries or the Lenders, and shall not be
liable for any action taken or not taken by it in good faith in accordance with
any reasonable advice of such legal counsel, accountants or other professionals
or experts selected by it with reasonable care;

 

(c) Shall not be responsible to any Lender for any statement, warranty or
representation made in any of the Loan Documents or in any notice, certificate,
report, request or other statement (written or oral) given or made in connection
with any of the Loan Documents except for those expressly made by it;

 

(d) Except to the extent expressly set forth in the Loan Documents, shall have
no duty to ask or inquire as to the performance or observance by Borrower or its
Subsidiaries of any of the terms, conditions or covenants of any of the Loan
Documents or to inspect any collateral or any Property, books or records of
Borrower or its Subsidiaries;

 

(e) Will not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, effectiveness, sufficiency or value of
any Loan Document, any other instrument or writing furnished pursuant thereto or
in connection therewith, or any Collateral;

 

(f) Will not incur any liability by acting or not acting in reliance upon any
Loan Document, notice, consent, certificate, statement, request or other
instrument or writing reasonably believed by it to be genuine and signed or sent
by the proper party or parties; and

 

(g) Will not incur any liability for any arithmetical error in computing any
amount paid or payable by Borrower or any Subsidiary or Affiliate thereof or
paid or payable to or received or receivable from any Lender under any Loan
Document, including, without limitation, principal, interest, commitment fees,
Advances and other amounts; provided that such error was

 

-65-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not the result of gross negligence or willful misconduct and provided further
that, promptly upon discovery of such an error in computation, the
Administrative Agent, the Collateral Agent, the Lenders and (to the extent
applicable) Borrower and/or its Subsidiaries or Affiliates shall make such
adjustments as are necessary to correct such error and to restore the parties to
the position that they would have occupied had the error not occurred.

 

9.7 Indemnification. Each Lender shall, ratably in accordance with its Pro Rata
Share of the Commitments (if the Commitments are then in effect) or in
accordance with its proportion of the aggregate Indebtedness then evidenced by
the Notes (if the Commitments have then been terminated), indemnify and hold the
Administrative Agent, the Collateral Agent and their respective directors,
officers, agents, employees and attorneys harmless against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable attorneys’ fees and disbursements and allocated costs of attorneys
employed by the Administrative Agent or the Collateral Agent) that may be
imposed on, incurred by or asserted against it or them in any way relating to or
arising out of the Loan Documents (other than losses incurred by reason of the
failure of Borrower to pay the Indebtedness represented by the Notes) or any
action taken or not taken by it as Administrative Agent or Collateral Agent
thereunder, except such as result from its own gross negligence or willful
misconduct. Without limitation on the foregoing, each Lender shall reimburse the
Administrative Agent or Collateral Agent upon demand for that Lender’s Pro Rata
Share of any reasonable out-of-pocket cost or expense incurred by the
Administrative Agent or the Collateral Agent in connection with the negotiation,
preparation, execution, delivery, amendment, waiver, restructuring,
reorganization (including a bankruptcy reorganization), enforcement or attempted
enforcement of the Loan Documents, to the extent that Borrower or any other
party is required by Section 10.5 to pay that cost or expense but fails to do so
upon demand. Nothing in this Section 9.7 shall entitle the Administrative Agent,
the Collateral Agent or any indemnitee referred to above to recover any amount
from the Lenders if and to the extent that such amount has theretofore been
recovered from Borrower or any of its Subsidiaries. To the extent that the
Administrative Agent, the Collateral Agent or any indemnitee referred to above
is later reimbursed such amount by Borrower or any of its Subsidiaries, it shall
return the amounts paid to it by the Lenders in respect of such amount.

 

9.8 Successor Agents. The Administrative Agent and the Collateral Agent may, and
at the request of the Requisite Lenders shall, resign as Administrative Agent or
Collateral Agent upon reasonable notice to the Lenders and Borrower effective
upon acceptance of appointment by a successor Administrative Agent or Collateral
Agent. If the Administrative Agent or Collateral Agent shall resign as
Administrative Agent or Collateral Agent under this Agreement, the Requisite
Lenders shall appoint from among the Lenders a successor Administrative Agent or
Collateral Agent for the Lenders, which successor Administrative Agent or
Collateral Agent shall be subject to approval by the Borrower (and such approval
shall not be unreasonably withheld or delayed). If no successor Administrative
Agent or Collateral Agent is appointed prior to the effective date of the
resignation of the Administrative Agent or Collateral Agent, the Administrative
Agent or Collateral Agent may appoint, after consulting with the Lenders and
Borrower, a successor Administrative Agent or Collateral Agent from among the
Lenders. Upon the acceptance of its appointment as successor Administrative
Agent or Collateral Agent hereunder, such successor Administrative Agent or
Collateral Agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or Collateral Agent and the term

 

-66-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Administrative Agent” or “Collateral Agent” shall mean such successor
Administrative Agent or Collateral Agent and the retiring Administrative Agent’s
or Collateral Agent’s appointment, powers and duties as Administrative Agent or
Collateral Agent shall be terminated. After any retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as Administrative Agent or
Collateral Agent, the provisions of this Section 9 and Section 10.5 shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent or Collateral Agent under this Agreement. Notwithstanding
the foregoing, if (a) the Administrative Agent or Collateral Agent has not been
reimbursed for any expense reimbursable to it under Section 10.5, in either case
for a period of at least one (1) year and (b) no successor Administrative Agent
or Collateral Agent has accepted appointment as Administrative Agent or
Collateral Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s or Collateral Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent or Collateral Agent hereunder until such time, if any,
as the Requisite Lenders appoint a successor Administrative Agent or Collateral
Agent as provided for above.

 

9.9 No Obligations of Borrower. Nothing contained in this Section 9 shall be
deemed to impose upon Borrower any obligation in respect of the due and punctual
performance by the Administrative Agent or the Collateral Agent of its
obligations to the Lenders under any provision of this Agreement, and Borrower
shall have no liability to the Administrative Agent, the Collateral Agent or any
of the Lenders in respect of any failure by the Administrative Agent, the
Collateral Agent or any Lender to perform any of its obligations to the
Administrative Agent, the Collateral Agent or the Lenders under this Agreement.
Without limiting the generality of the foregoing, where any provision of this
Agreement relating to the payment of any amounts due and owing under the Loan
Documents provides that such payments shall be made by Borrower to the
Administrative Agent for the account of the Lenders, Borrower’s obligations to
the Lenders in respect of such payments shall be deemed to be satisfied upon the
making of such payments to the Administrative Agent in the manner provided by
this Agreement. In addition, Borrower may rely on a written statement by the
Administrative Agent to the effect that it has obtained the written consent of
the Requisite Lenders or all of the Lenders, as applicable under Section 10.1,
in connection with a waiver, amendment, consent, approval or other action by the
Lenders hereunder, and shall have no obligation to verify or confirm the same.

 

SECTION 10. MISCELLANEOUS

 

10.1 Amendments and Waivers. Neither this Agreement, the Notes, any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section. With the
prior written consent of the Requisite Lenders and the Borrower, the Borrower
may, from time to time, enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purposes of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders, the Borrower or any other Loan Party hereunder
or thereunder or waiving, on such terms and conditions as may be specified in
such instrument, any of the requirements of this Agreement or the Notes or the
other Loan Documents or any Default and its consequences; provided, however,
that no such waiver and no such amendment, supplement or modification shall: (a)
reduce the amount or extend the maturity of any Note or any installment due
thereon,

 

-67-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or reduce the rate or extend the time of payment of interest thereon, or reduce
the amount or extend the time of payment of any fee, indemnity or reimbursement
payable to the Lenders hereunder, in each case without the written consent of
each Lender; or (b) (i) amend, modify or waive any provision of this Section
10.1 or consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under this Agreement and the other Loan Documents except
for a Subsidiary in connection with an Asset Disposition permitted by this
Agreement; or (ii) release any Loan Party from any liability under its
respective Loan Documents except for a Subsidiary in connection with an Asset
Disposition permitted by this Agreement; or (iii) release any material portion
of the Collateral or any material portion of the Guarantor Collateral, except in
connection with any Asset Disposition permitted by this Agreement; or (iv)
amend, modify or waive, directly or indirectly, any of the provisions of
Sections 2.1(f) or 2.10 hereof (regarding pro rata payments); or (v) amend,
modify or waive any provision of this Agreement requiring the consent or
approval of the Lenders, in each case without the written consent of each
Lender. Any such waiver and any such amendment, supplement or modification shall
be binding upon the Borrower, the other Loan Parties, the Agents, the Lenders
and all future holders of the Notes. In the case of any waiver, the Borrower,
the other Loan Parties, the Agents, and the Lenders shall be restored to their
former position and rights hereunder and under the outstanding Notes and any
other Loan Documents, and any Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default,
or impair any right consequent thereon.

 

10.2 Notices. All notices, requests and demands or other communications to or
upon the respective parties hereto to be effective shall be in writing
(including notices given by facsimile which are preceded by telephone
notification to the recipient), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered by hand, or 3
days after being deposited in the United States mail, certified and postage
prepaid and return receipt requested, in each case addressed to the parties at
their addresses as set forth on the signature pages hereof, or in the Assignment
and Acceptance pursuant to which a Person becomes a party hereto, or to such
other address as may be hereafter notified by the respective parties hereto;
provided that any notice, request or demand to or upon the Administrative Agent
or any Lender pursuant to Sections 2.1, 2.2, 2.3, 2.4 or 2.5 hereof shall not be
effective until received.

 

The Administrative Agent shall be entitled to rely and act upon telephonic
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, (ii) such
notices are found not to have been authorized by the Borrower or (iii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify the Lenders from all losses, costs, expenses and
liabilities resulting from the reliance by the Agent on any such notice.

 

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Lenders, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

-68-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement.

 

10.5 Payment of Expenses and Taxes. The Borrower agrees, whether or not the
transactions contemplated hereby are consummated, (a) to pay or reimburse the
Closing Date Lenders, and following the occurrence and during the continuance of
a Default, all Eligible Assignees of the Closing Date Lenders, for all their
reasonable costs and out-of-pocket expenses incurred in connection with the
preparation and execution of, and any amendment, supplement or modification to,
this Agreement, the Notes and the other Loan Documents and any other documents
prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby (including
the transactions to occur on the Closing Date and including syndication costs),
including, without limitation, the reasonable fees and disbursements of outside
counsel to the Closing Date Lenders, and following the occurrence and during the
continuance of a Default, all Eligible Assignees of the Closing Date Lenders
(including any foreign counsel to such Lenders) and as to any amendment,
supplement or modification to this Agreement or any other Loan Document and the
administration of the transactions contemplated thereby, and with respect to the
foregoing, the allocated reasonable costs of internal counsel to each Lender,
(b) after the occurrence and during the continuance of a Default, to pay or
reimburse the Lenders, for all their reasonable costs and out-of-pocket expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any such other documents or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceeding, including, without limitation, reasonable legal fees
and disbursements of outside counsel to the Lenders and the allocated reasonable
cost of internal counsel to each Lender, (c) to pay, and indemnify and hold
harmless the Lenders from, any and all recording and filing fees, the cost of
the audit of the Loan Parties’ assets performed prior to closing and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes (but not including Excluded Taxes), if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the Notes, the other Loan
Documents and any such other documents and (d) to pay, and indemnify and hold
harmless the Lenders from and against, any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs
(including, without limitation, the allocated reasonable cost of internal
counsel and the reasonable legal fees and disbursements of outside counsel to
each Lender), expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery and enforcement of this Agreement, the Notes,
the other Loan Documents or the use of the Letters of Credit or the proceeds of
the Loans and any such other documents (all the foregoing, collectively, the
“indemnified liabilities”), provided, that the Borrower shall have no obligation
hereunder to the Lenders with respect to indemnified liabilities arising from
the gross negligence or willful misconduct of the Lenders or their agents or
attorneys-in-fact. The agreements in this Section shall survive the termination
of this Agreement, the expiration of the Letters of Credit and the payment of
the Notes and all other amounts payable hereunder.

 

-69-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.6 Successors and Assigns; Assignments; Participation; Purchasing Lenders.

 

(a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Agents, the Lenders, all future holders of the Notes and their
respective successors and assigns, except that the Borrower may not assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of each of the Agents and the Lenders.

 

(b) Nothing herein shall prohibit either Lender from pledging or assigning any
of its interest and rights under this Agreement and its Notes to any Federal
Reserve Bank in accordance with applicable law.

 

(c) From time to time following the Closing Date, each Lender may assign to one
or more Eligible Assignees all or any portion of its Pro Rata Share of the
Commitments; provided that (i) such Eligible Assignee, if not then a Lender or
an Affiliate of the assigning Lender, shall be approved by the Agents and (if no
Event of Default then exists) the Borrower (neither of which approvals shall be
unreasonably withheld or delayed), (ii) such assignment shall be evidenced by a
Commitment Assignment and Acceptance substantially in the form attached as
Exhibit K hereto (a “Commitment Assignment and Acceptance”), a copy of which
shall be furnished to the Administrative Agent as hereinbelow provided, (iii)
except in the case of an assignment to an Affiliate of the assigning Lender or
to another Lender the assignment shall not assign a Pro Rata Share of the
Commitments that is equivalent to less than $5,000,000 and (iv) the effective
date of any such assignment shall be as specified in the Commitment Assignment
and Acceptance, but not earlier than the date which is five (5) Business Days
after the date the Administrative Agent has received the Commitment Assignment
and Acceptance. Upon the effective date of such Commitment Assignment and
Acceptance, the Eligible Assignee named therein shall be a Lender for all
purposes of this Agreement, with the Pro Rata Share of the Commitments therein
set forth and, to the extent of such Pro Rata Share, the assigning Lender shall
be released from its further obligations under this Agreement. The Borrower
agrees that it shall execute and deliver (against delivery by the assigning
Lender to the Borrower of its Notes) to such assignee Lender, Notes evidencing
that assignee Lender’s Pro Rata Share of the Commitments, and to the assigning
Lender, Notes evidencing the remaining balance of the Pro Rata Share retained by
the assigning Lender.

 

(d) By executing and delivering a Commitment Assignment and Acceptance, the
Eligible Assignee thereunder acknowledges and agrees that: (i) other than the
representation and warranty that it is the legal and beneficial owner of the Pro
Rata Share of the Commitments being assigned thereby free and clear of any
adverse claim, the assigning Lender has made no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this Agreement
or any other Loan Document; (ii) the assigning Lender has made no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or the performance by the Borrower of the Obligations;
(iii) it has received a copy of this Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.1 hereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Commitment Assignment and
Acceptance; (iv) it will, independently

 

-70-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and without reliance upon the Administrative Agent, the Collateral Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (v) it appoints and authorizes the Agents to take
such respective actions and to exercise such respective powers under this
Agreement as are delegated to the Agents by this Agreement; and (vi) it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(e) The Administrative Agent shall maintain at the Administrative Agent’s Office
a copy of each Commitment Assignment and Acceptance delivered to it and a
register (the “Register”) of the name and address of each of the Lenders and the
Pro Rata Share of the Commitments held by each Lender, giving effect to each
Commitment Assignment and Acceptance. The Register shall be available during
normal business hours for inspection by the Borrower or any Lender upon
reasonable prior notice to the Administrative Agent. After receipt of a
completed Commitment Assignment and Acceptance executed by any Lender and an
Eligible Assignee, and receipt of an assignment fee of $2,500 from such Lender
or Eligible Assignee, the Administrative Agent shall, promptly following the
effective date thereof, provide to Borrower and the Lenders a revised Schedule
1.1 giving effect thereto. The Borrower, the Administrative Agent and the
Lenders shall deem and treat the Persons listed as Lenders in the Register as
the holders and owners of the Pro Rata Share of the Commitments listed therein
for all purposes hereof, and no assignment or transfer of any such Pro Rata
Share of the Commitments shall be effective, in each case unless and until a
Commitment Assignment and Acceptance effecting the assignment or transfer
thereof shall have been accepted by the Administrative Agent and recorded in the
Register as provided above. Prior to such recordation, all amounts owed with
respect to the applicable Pro Rata Share of the Commitments shall be owed to the
Lender listed in the Register as the owner thereof, and any request, authority
or consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Lender shall be conclusive
and binding on any subsequent holder, assignee or transferee of the
corresponding Pro Rata Share of the Commitments.

 

(f) Each Lender may from time to time grant participations to one or more banks
or other financial institutions in a portion of its Pro Rata Share of the
Commitments; provided, however, that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the participating banks or other financial institutions shall not be a
Lender hereunder for any purpose, (iv) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement, (v) the participation interest shall be expressed as a percentage of
the granting Lender’s Pro Rata Share of the Commitments as it then exists and
shall not restrict an increase in the Commitments, or in the granting Lender’s
Pro Rata Share of the Commitments, so long as the amount of the participation
interest is not affected thereby and (vi) the consent of the holder of such
participation interest shall not be required for amendments or waivers of
provisions of the Loan Documents other than those which (A) extend the Maturity
Date, or any other date upon which any payment of money is due to the Lenders,
(B) reduce the rate of interest on the Notes, any fee or any other monetary
amount payable to the Lenders, (C) reduce the amount of any installment of
principal due under the Notes, (D) release any Subsidiary Guarantee, or (E)
release any Collateral from the Lien of the Collateral Documents,

 

-71-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

except if such release of Collateral or Subsidiary Guarantee occurs in
connection with any Asset Disposition permitted hereunder, in which case such
release shall not require the consent of any of the Lenders or of any holder of
a participation interest in the Commitments.

 

10.7 Right of Setoff. If an Event of Default has occurred and is continuing, the
Administrative Agent or any Lender (but in each case only with the consent of
the Requisite Lenders) may (subject to Section 10.8 hereof) exercise its rights
under Article 9 of the Uniform Commercial Code and other applicable laws and, to
the extent permitted by applicable laws, apply any funds in any deposit account
maintained with it by the Borrower and/or any Property of the Borrower in its
possession against the Obligations.

 

10.8 Sharing of Setoffs. Each Lender severally agrees that if it, through the
exercise of any right of setoff, banker’s lien or counterclaim against the
Borrower, or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Lender, through any means, receives in payment of
the Obligations held by that Lender, then, subject to applicable laws: (a) the
Lender exercising the right of setoff, banker’s lien or counterclaim or
otherwise receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Lenders a participation in the
Obligations held by the other Lenders and shall pay to the other Lenders a
purchase price in an amount so that the share of the Obligations held by each
Lender after the exercise of the right of setoff, banker’s lien or counterclaim
or receipt of payment shall be in the same proportion that existed prior to the
exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment; and (b) such other adjustments and purchases of participations shall be
made from time to time as shall be equitable to ensure that all of the Lenders
share any payment obtained in respect of the Obligations ratably in accordance
with each Lender’s share of the Obligations immediately prior to, and without
taking into account, the payment; provided that, if all or any portion of a
disproportionate payment obtained as a result of the exercise of the right of
setoff, banker’s lien, counterclaim or otherwise is thereafter recovered from
the purchasing Lender by the Borrower or any Person claiming through or
succeeding to the rights of the Borrower, the purchase of a participation shall
be rescinded and the purchase price thereof shall be restored to the extent of
the recovery, but without interest. Each Lender that purchases a participation
in the Obligations pursuant to this Section 10.8 shall from and after the
purchase have the right to give all notices, requests, demands, directions and
other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased. The Borrower expressly consents
to the foregoing arrangements and agrees that any Lender holding a participation
in an Obligation so purchased pursuant to this Section 10.8 may exercise any and
all rights of setoff, banker’s lien or counterclaim with respect to the
participation as fully as if the Lender were the original owner of the
Obligation purchased.

 

10.9 Foreign Lenders and Participants. Each Lender that is incorporated or
otherwise organized under the laws of a jurisdiction other than the United
States of America or any State thereof or the District of Columbia shall deliver
to the Borrower (with a copy to the Administrative Agent), on or before the
Closing Date (or on or before accepting an assignment or receiving a
participation interest herein pursuant to Section 10.6(c) hereof, if
applicable):

 

(A) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party,

 

-72-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI,

 

(C) in the case of such a Lender claiming the benefits of the exemption
“portfolio interest” under Section 881(c) of the Code, (A) a duly executed
certificate to the effect that such Lender is not (i) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (ii) a ten-percent shareholder
(within the meaning of Section 881(c)(3)(B) of the Code) of the Borrower or
(iii) a controlled foreign corporation described in Section 881(c)(3)(C) of the
Code and (B) properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN.

 

(D) properly completed and duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in any Tax,

 

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made, if any.

 

Thereafter and from time to time, each such Lender shall (a) promptly submit to
the Borrower (with a copy to the Administrative Agent), such additional duly
completed and signed copies of one of such forms (or such successor forms as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States laws and
regulations to avoid, or such evidence as is satisfactory to the Borrower and
the Administrative Agent of any available exemption from, United States
withholding taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement and (b) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary to avoid any requirement of applicable laws that
the Borrower make any deduction or withholding for taxes from amounts payable to
such Lender. In the event that the Borrower or the Administrative Agent become
aware that a participation has been granted pursuant to Section 10.6(c) hereof,
to a financial institution that is incorporated or otherwise organized under the
Laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia, then, upon request made by the Borrower or
the Administrative Agent to the Lender which granted such participation, such
Lender shall cause such participant financial institution to deliver the same
documents and information to the Borrower and the Administrative Agent as would
be required under this Section if such financial institution were a Lender.

 

Without limiting the generality of the foregoing, in the event that any Lender
that is incorporated or otherwise organized under the laws of a jurisdiction
other than the United States of America or any State thereof or the District of
Columbia does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under

 

-73-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any of the Loan Documents (for example, in the case of a typical participation
by such Lender) such Lender shall deliver to the Administrative Agent and the
Borrower (in such number of copies as shall be requested by the recipient), on
or prior to the date such Person becomes a Lender, or on such later date when
such Lender ceases to act for its own account with respect to any portion of any
such sums paid or payable, and from time to time thereafter, as may be necessary
in the determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion):

 

(1) duly executed and properly completed copies of the forms and statements
required to be provided by such Lender under this Section 10.9, to establish the
portion of any such sums paid or payable with respect to which such Lender acts
for its own account and may be entitled to an exemption from or a reduction of
the applicable Tax; and

 

(2) duly executed and properly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms) properly completed and duly executed by such
Lender, together with any information, if any, such Lender chooses to transmit
with such form, and any other certificate or statement of exemption required
under the Code or the regulations thereunder, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

 

10.10 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.12 Integration. This Agreement, together with the other Loan Documents,
represents the entire agreement of the Borrower and the Lenders with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by either Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

10.13 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
CALIFORNIA (WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES).

 

-74-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.14 Consent to Jurisdiction; Waiver of Jury Trial.

 

(a) Each party hereto hereby irrevocably and unconditionally

 

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of California, the
courts of the United States of America for the Southern District of California,
and appellate courts from any thereof;

 

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

 

(iii) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party at its
address set forth in Section 10.2 hereof;

 

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(v) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any punitive damages.

 

(b) THE BORROWER AND EACH LENDER HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM HEREIN OR THEREIN.

 

10.15 Acknowledgements. The Borrower hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

 

(b) the Lenders do not have any fiduciary relationship to the Borrower solely by
virtue of any of the Loan Documents, and the relationship pursuant to the Loan
Documents between the Lenders, on one hand, and the Borrower on the other hand,
is solely that of creditor and debtor;

 

(c) no joint venture exists between the Borrower and the Lenders; and

 

(d) the obligations of the Lenders hereunder are several and not joint or joint
and several. Nothing contained in this Agreement or any other Loan Document and
no action taken by the Lenders or either of them pursuant hereto or thereto may,
or may be deemed to, make the Lenders a partnership, an association, a joint
venture or other entity, either between

 

-75-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

themselves or with the Borrower or any Affiliate of the Borrower. A default by
either Lender will not increase the pro rata share of the Commitments
attributable to the other Lender. If one Lender defaults, the other Lender not
in default may, if it desires, assume (in such proportion as the nondefaulting
Lender agrees) the obligations of the Lender in default, but is not obligated to
do so.

 

10.16 Headings. Section headings herein are included for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

 

10.17 Confidentiality. Each Lender shall take normal and reasonable precautions
to maintain the confidentiality of all non-public information obtained pursuant
to the requirements of this Agreement which has been identified in writing as
such by any Loan Party but may, in any event, make disclosures (a) reasonably
required by any bona fide transferee, assignee or participant in connection with
the contemplated transfer or assignment of any of the Revolving Loan
Commitments, the Term Loan Commitments, the Loans, any participation in Letters
of Credit or participation in any of the foregoing or (b) as required or
requested by any governmental agency or representative thereof or as required
pursuant to legal process or (c) to its attorneys and accountants or (d) as
required by law or (e) in connection with litigation involving such Lender;
provided that (i) such transferee, assignee or participant agrees in writing to
comply with the provisions of this Section 10.17 unless specifically prohibited
by applicable law or court order and (ii) in no event shall such Lender be
obligated or required to return any materials furnished by the Borrower and its
Subsidiaries.

 

-76-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

SERACARE LIFE SCIENCES, INC.

By:

 

/s/ Tim T. Hart

   

Tim T. Hart

   

Chief Financial Officer

Address for Notices:

1935 Avenida del Oro, Suite F

Oceanside, CA 92056

Attention:

 

Tim T. Hart

Telephone:

 

(760) 806-8922, ext. 30

Facsimile:

 

(760) 806-8933

BROWN BROTHERS HARRIMAN & CO., as the Collateral Agent and a Lender

By:

 

/s/ Joseph E. Hall

Name:

 

Joseph E. Hall

Title:

 

Managing Director

Address for Notices:

40 Water Street

Boston, MA 02109

Attention:

 

J. Edward Hall

Telephone:

 

(617) 772-1130

Facsimile:

 

(617) 772-1138

 

    -77-   [Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

UNION BANK OF CALIFORNIA, N.A., as the Administrative Agent

By:

 

/s/ Douglas S. Lambell

   

Douglas S. Lambell

   

Vice President

Addresses for Notices:

Union Bank of California, N.A.

Agency Services

601 Petrero Grande Drive

4-957-161

Monterey Park, CA 91754

Attention:

 

Debra Miranda

Telephone:

 

(323) 720-2575

Facsimile:

 

(323) 720-2780

UNION BANK OF CALIFORNIA, N.A., as a Lender

By:

 

/s/ Douglas S. Lambell

   

Douglas S. Lambell

   

Vice President

Address for Notices:

Union Bank of California, N.A.

San Diego Commercial Banking Group

530 “B” Street, 4th Floor S-420

San Diego, California 92101

Attention:

 

Douglas S. Lambell

Telephone:

 

(619) 230-3029

Facsimile:

 

(619) 230-3766

 

    -78-   [Credit Agreement]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT G

 

FORM OF REVOLVING LOAN PROMISSORY NOTE (SECURED)

 

US$                    

   _____________     ,         

 

SERACARE LIFE SCIENCES, INC., a California corporation (the “Borrower”),
promises to pay to the order of                                             
(the “Lender”) the lesser of the principal sum of                      and
00/100 Dollars ($                    ) or the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to Section
2.1 of the Loan Agreement (as hereinafter defined), whichever is less, in
immediately available funds at the office of the Lender in                     ,
together with interest on the unpaid principal amount hereof as provided in the
Loan Agreement referred to below. If this Note is not paid in full when due,
interest on the unpaid balance shall thereafter be payable on demand at the
default interest rate as provided in the Loan Agreement.

 

The Lender shall, and is hereby authorized to, record on a schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Revolving Loan and the date and amount of each principal
payment hereunder. The records of the Lender shall be presumed to be accurate
and shall be binding upon the Borrower absent manifest error.

 

This Note is one of the Revolving Loan Notes issued pursuant to, and is entitled
to the benefits of, the Revolving/Term Credit and Security Agreement dated as of
the date hereof by and between the Borrower, on the one hand, and the Lender and
[Brown Brothers Harriman & Co.] [Union Bank of California, N.A.], on the other
hand, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time (the “Loan Agreement”). The Loan Agreement provides
for Events of Default and the Collateral which secures this Note. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Loan Agreement.

 

The Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance, or
enforcement hereof and consents that the terms of the Loan Agreement may be
extended from time to time and that no such extension of other indulgence, and
no substitution, release or surrender of Collateral and no discharge or release
of any other party primarily or secondarily liable hereon, shall discharge or
otherwise affect the liability of the Borrower, or any endorser or guarantor. No
delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right hereunder, and a
waiver of any such right on any one occasion shall not be construed as a bar to
or waiver of any such right on any future occasion.

 

This Note shall be governed by and construed in accordance with the laws of the
State of California (without giving effect to any conflicts of laws provisions
contained therein).

 

SERACARE LIFE SCIENCES, INC.

By:

   

Name:

   

Title:

   

 

-79-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBIT H

 

FORM OF TERM LOAN PROMISSORY NOTE (SECURED)

 

US$                    

   _____________     ,         

 

SERACARE LIFE SCIENCES, INC., a California corporation (the “Borrower”),
promises to pay to the order of                                         (the
“Lender”) the principal sum of                      and 00/100 Dollars
($                    ) in immediately available funds at the office of the
Lender in                     , together with interest on the unpaid principal
amount hereof as provided in the Loan Agreement referred to below. If any
principal installment under this Note is not paid in full when due, interest on
the unpaid balance shall thereafter be payable on demand at the default interest
rate as provided in the Loan Agreement.

 

The Lender shall, and is hereby authorized to, record on a schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each principal payment hereunder. The records of the Lender shall
be presumed to be accurate and shall be binding upon the Borrower absent
manifest error.

 

This Note is one of the Term Loan Notes issued pursuant to, and is entitled to
the benefits of, the Revolving/Term Credit and Security Agreement dated as of
the date hereof by and between the Borrower, on the one hand, and the Lender and
[Brown Brothers Harriman & Co.] [Union Bank of California, N.A.], on the other
hand, as such agreement may be amended, restated, supplemented or otherwise
modified from time to time (the “Loan Agreement”). The Loan Agreement provides
for Events of Default and the Collateral which secures this Note. Capitalized
terms used herein and not otherwise defined herein are used with the meanings
attributed to them in the Loan Agreement.

 

The Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance, or
enforcement hereof and consents that the terms of the Loan Agreement may be
extended from time to time and that no such extension of other indulgence, and
no substitution, release or surrender of Collateral and no discharge or release
of any other party primarily or secondarily liable hereon, shall discharge or
otherwise affect the liability of the Borrower, or any endorser or guarantor. No
delay or omission on the part of the Lender in exercising any right hereunder
shall operate as a waiver of such right or of any other right hereunder, and a
waiver of any such right on any one occasion shall not be construed as a bar to
or waiver of any such right on any future occasion.

 

This Note shall be governed by and construed in accordance with the laws of the
State of California (without giving effect to any conflicts of laws provisions
contained therein).

 

SERACARE LIFE SCIENCES, INC.

By:

   

Name:

   

Title:

   

 

-80-